Case 6:19-bk-11430-MH   Doc 45-1 Filed 03/16/21 Entered 03/16/21 07:57:57   Desc
                             Exhibits Page 1 of 37




                    Exhibit·
                                   1
Case 6:19-bk-11430-MH                  Doc 45-1 Filed 03/16/21 Entered 03/16/21 07:57:57                                                 Desc
                                            Exhibits Page 2 of 37

                                                                                          DOC# 2017-0513398
                                                                                          12/07/201711:25 AM Fees: $82.00
                                                                                          Page 1 of 20
                                                                                          Recorded In Official Records
                                                                                          County of Riverside
                                                                                          Peter Aldana
Return To:                                                                                Assessor-County Clerk-Recorder
Homebridge Financial Services,
Inc.
433 Hackensack Ave, 5th Floor                                                             ..This document was electronically submitted
Hackensaek,NJ 07601                                                                       to the County of Riverside for recordingu
                                                                                          Receipted by:
ATTN:Final Docs Department

Prepared By:

Homebridge Financial Servi~ea,
Inc.
194 Wood Avenue South, 9th

                                           (Spa<"e Above This Line For Recording DlltaJ

                                                   DEED OF TRUST


NOTICE: THIS LOAN IS NOT ASSUMABLE WITHOUT
THE APPROVAL OF THE DEPARTMENT OF
VETERANS AFFAIRS OR ITS AUTHORIZED AGENT.



Trustor/Borrower;
Miohael i Williams
33320 Kilroy Road, Temecula, CA 92592

Property Address; 33320 Kilroy Road, Temecula, CA 92592

DEFINITIONS

Words used in multiple sections of this document are defined below and other words are defined in Sections 3, i l, 13, i8, 20
and 2 L Certain rules regarding the usage of words used in this document are also provided in Section 16.

(A) "Security lnstrumene' means this document, which is dated December 1, 2017, together with all Riders to this
document.
(8) 11 8orrower' 1 is MICHAEL L WILLIAMS AND TA'J{LOR 1-t WILLIAMS, HUSBAN.t> ANO WIFE AS COMMUNITY
PROPERTY WITH RIGHT OF SURVIVORSHIP. Borrower is the trustor under this Security Instrument.
(C) "Lender 0 is HomeBridge Financial Services, Inc .. Lender is a Corporation organized and existing
under the laws of NJ. Lender's address is 194 Wood Avenue South, 9th Floor, lselin, NJ 08830,
(D) "Trustee" is Tic;ior Title Company of California.
(E) "MERS" is Mortgage Electronic Registration Systems, Joe, MERS is a separate corporation that is acting solely as a
nominee for Lender and Lender's successors and assigns. MERS is the beneficiary under this Security Instrument. MERS
is organized and existing under the laws of Delaware, and has an address and telephone number of P.O. Box 2026, Flint, MI
48501-2026, tel. (888) 679-MERS.
(F} "Note" means the promissory note signed by Borrower and dated Dao.ember 1, 2017. The- Note states that Borrower
CALIFORNIA-Single Family-Fannie M11e1Freddlc Mac U:o;IFORM INSTRUMENT Modlned ror VA
S   312.53                                                Page I of 12                                                     Form 300.S l/01
    Case 6:19-bk-11430-MH                 Doc 45-1 Filed 03/16/21 Entered 03/16/21 07:57:57                                    Desc
                                               Exhibits Page 3 of 37




owes Lender Six Hundred Sixty-Four Thousand And 0 0 /10 0 Dollars (U.S. $664, 0 0 0. 0 0) plus interest.
Borrower has promised to pay this debt in regular Periodic Payments and to pay the debt in full not later than January 1,
2048.
(G) "Property" means the property that is described below under the heading 11Transfer of Rights in the Property. 11
(H) "Loan" means the debt evidenced by the Note, plus interest, any prepayment charges and late charges due under the Note,
and all sums due under this Security instrument. plus interest.
(I) "Riders 11 means all RideJ's to this Security Instrument that are executed by Borrower. The following Riders are to be
executed by Borrower [check box as applicable]:

D Adjustable Rate Rider                 D Condominium Rider                                   D Second Home Rider
□ Balloon Rider                         181 Planned Unit Development Rider                    □ Biweekly Payment Rider
D 1-4 Family Rider                      □ Other(s) [specify]
181 VA Rider
(J) "Applicable Law" means all controlling applicable federal, state and local .statutes, regulations, ordinances and
administrative rules and orders (that have the effect of law) as well as all applicable final, non-appealable judicial opinions.
(K) "Community Association Dues, Fees, arid Assessmentst1 means all dues, fees, assessments and other charges that are
imposed on Borrower or the Property by a condominium association 1 homeowners association or similar organization.
(L) "Electronic Funds Transfer'' means any transfer of funds, other than a transaction originated by check 1 draft: or similar
paper instrument, which is initiated through an electronic tenninal, telephonic instrument, computer, or magnetic tape so as to
order, instruct, or authorize a financial insti_tution to debit or credit an account. Such tem1 includes, but is not limited to, point-
of-sale transfers, automated teller machine transactions, transfers initiated by telephone, wire transfers, and automated
clearinghouse transfers.
(M) "Escrow Items" means those items that are described in Section 3.
(N) "Miscellaneous Proceeds" means any compensation, settlement, award of damages, or proceeds paid by any third party
(other than insurance proceeds paid under the coverages described in Section 5) for: (i) damage to, or destruction of, the
Property; (ii) condemnation or other taking of all or any part of the P.roperty; (iii) conveyance in lieu of condemnation: or (iv)
misrepresentations of, or omissions as to, the value and/or condition of the Property.
(0) "Mortgage Insurance" means insurance protecting_ Lender against the nonpayment of, or default on, the Loan.
(P) "Periodic Payment" means the regularly ~cheduled amount due for (i) principal and interest under the Note, plus (ii) any
amounts under Section 3 of this Security instrument.
(Q) "RESPA" means the Real Estate Settlement Procedures Act (12 U.S.C. §2601 et seq.) and its implementing regulation,
Regulation X ( 12 C.F.R. Patt !024), as they might be amended from time to time, or any additional or successor legislation or
regulation that governs the same subject matter. As used in this Security lnstmment, "RESPA" refers to all requirements and
restrictions that are imposed in regard to a "federally related mortgage loan" even if the Loan does not qualify as a "federally
related mortgage loan" under RESPA.
(R) "Successor in Interest of Borrower" means any party that has taken title to the Property, whether or not that party has
assumed Borrower1s obligations under the Note and/or this Security Instrument.

TRANSFER OF RIGHTS IN THE PROPERTY

The beneficiary of this Security Instrument is MERS (solely as nominee for Lender and Lender's successors and assigns) and
the successors and assigns of MERS. This Security Instrument .secures to Lender: (i) the repayment of the Loan, and all
renewals, extensions and modifications of the Note; and ( ii) the perfonnance of Bonower1s covenants and agreements under
this Security Instrument and the Note. For this purpose. B011·ower irrevocably grants and conveys to Trustee, in trust, with
power of sale, the following described property located in the COUNTY of Ri versicle:
SEE ATTACHED L                       IPTION

                                    33320 Kilroy Road, Temecula, CA 92592 ("Property Address"):

         TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements, appurtenances,
and fixtures now or hereafter a part of the property. All replacements and additions shall also be covered by this Security
Instrument. All of the foregoing is referred to in this Security Instrument as the "Property, 11 Borrower understands and agrees

CALIFORNL\-Single Family-Fannie l\fae/Freddie Mac UNIFORM I:\"Smt1MENT Modified for VA
@   312.53                                               Page 2 of 12                                                   Form 3005 J/01
  Case 6:19-bk-11430-MH                  Doc 45-1 Filed 03/16/21 Entered 03/16/21 07:57:57                                  Desc
                                              Exhibits Page 4 of 37




 that MERS holds only legal title to the interests granted by Bon-ower in this Security Instrument, but, if necessary to comply
 with law or custom, MERS (as nominee for Lender and Lender's successors and assigns) has the right: to exercise any or all of
 those interests, including, but not limited to, the right to foreclose and sell the Property; and lo take any action required of
 Lender including, but not limited to, releasing and canceling this Security Instrument.

          BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right to grant
 and convey the Property and that the Property is unencumbered. except for encumbrances of record. Borrower warrants and
 will defend generally the title to the Property againsl all claims and de'mands, subject to any encumbrances of record.

          THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform covenants with
 limited variations by jurisdiction to constitute a uniform security instrument covering real property.

         UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
         I. Payment ofl'rincipal, Interest, Escrow Items, Prepayment Charges, and Late Charges. Borrower shall pay
when due the principal of, and interest on, the debt evidenced by the Note and any prepayment charges and late charges due
under the Note. Borfower shall also pay funds for Escrow Items pursuant to Section 3, Payments due under the Note and this
Security Instrument shall be made in U.S. currency. However, if any check or other instrument received by Lender as payment
under the Note or this Security Instrument is returned to Lender unpaid, Lender may require lhat any or all subsequent
payments due under the Note and this Security Instrument be made in one or more of the following forms, as selected by
Lender: (a) cash; (b) money order; (c) certified check, bank checki treasurer's check or cashier's check, provided any such
check is drawn upon an institution whose deposits are insured by a federal agency, instrumentality, or entity; or (d) Electronic
Funds Transfer.
          Payments ere deemed received by Lender when received at the location designated in the Note or at such other
location as may be designated by Lender in accordance with the notice provisions in Section 15. Lender may return any
payment or partial payment if the payment or partial payments are insufficient to bring the Loan current. Lender may accept
any payment or partial payment insufficient to bring the Loan current, without waiver of any rights hereunder or prejudice to
its rights to refuse such payment or partial payments in the future, but Lender is not obligated to apply .such payments at the
time such payments are accepted. If each Periodic Payment is applied as of its sc.:heduled due date. then Lender need not pa)'
interest on unapplied funds. Lender may hold such unapplied funds until Borrower makes payment to bring the Loan current. If
Borrower does not do so within a reasonable period Qftime, Lehder shall either apply such funds or retum them to Borrower. Jf
not applied earlier, such funds will be applied to the outstanding principal balance under the Note immediately prior to
foreclosure. No offset or claim which Borrower might have now or in the future against Lender shall relieve Borrower from
making payments due under the Note and this Security Instrument or performing the covenants and agreements secured by this
Security Instrument.
          2. Application of Payments or Proceeds. Except as otherwise described in this Section 2, all payments accepted and
applied by Lender shall be applied in the following order of priority: (a) interest due under the Note; (b} principal due under the
Note; (c) amounts due under Section 3. Such payments shall be applied to each Periodic Payment in the order in which it
became due. Any remaining amounts shall be applied first to late charges, second to any other amounts due under this Security
Instrument, and then to reduce the principal balance of the Note.
          If Lender receives a payment from Borrower for a delinquent Periodic Payment \\. hich includes a sufficient amount to
                                                                                             1



pay any late charge due, the payment may be applied to the delinquent payment and the late charge. If more than one Periodic
Payment is outstanding, Lender may apply any payment received from Borrower to the repayment of the Periodic Payments if,
and to the extent that, each payment can be paid in full. To the extent that any excess exists after tl,e payment is applied to the
full payment of one or more Periodic Payments, such excess may be applied to any late charges due. Voluntary prepayments
shall be applied first to any prepayment charges and then as described in the Note.
         Any application of payments, insurance proceeds, or Miscellaneous Proceeds to principal due under the Note shall not
extend or postpone the due date, or change the amount, of the Periodic Payments.
         3. Funds for Escrow Items. Borrower shall pay to Lender on the day Periodic Payments are due under the Note, until
the Note is paid in full, a sum (the !!Funds") to provide for payment of amounts due for: (a) taxes and assessments and other
items which can attain priority over this Security Instrument as a lien or encumbrance on the Prnperty: (b) leasehold payments
or ground rents on the Property, if any; (c) premiums for any and all insurance required by Lender under Section 5; and (d)
Mortgage Insurance premiums, if any, or any sums payable by Borrower to Lender in lieu of the payment of Mortgage
fnsurance premiums in accordance with the provisions of Section 10. These items arc called "Escrow Items." At origination or

CALIFORNIA-Single Family-Fannie Mae/Freddie Mac lJNIFORl\."I INSTRUMENT Modified for VA
ES)   312.53                                              Paie 3 of l2                                               Form 3005 1/0l
    Case 6:19-bk-11430-MH                Doc 45-1 Filed 03/16/21 Entered 03/16/21 07:57:57                                   Desc
                                              Exhibits Page 5 of 37




                                                                                                                       -
  at any time during the term of the Loan, Lender may require lhat Community Association Dues, Fees, and Assessmems, if any,
  be escrowed by Borrower, and such dues, fees and assessments. shall be an Escrow Item. Borrower shall promptly furnish t6
  Lender all notices of amounts to be paid under this Section. Borrower shall pay Lender the Funds for Escrmv Items unless
 Lender waives Borrower1s obligation to pay the Funds for any or all Escrow Jtems. Lender may waive Borrower's obligation to
 pay to Lender Funds for any or all Escrow Items-at any time. Any such waiver may only be in writing. In the event of such
 waiver, Borrower shall pay directly, when and where payable, the amounts due for any Escrow Items for which payment of
 Funds has been waived by Lender and, if Lender requires, shall furnish to Lender receipts evidencing such payment within
 such time period as Lender may require. Borrower's obligation to make such payments and to provide receipts shall for all
 purposes be deemed to be a covenant and agreement contained in this Security Instrument, as the phrase "covenant and
 agreement" is used in Section 9. If Borrower is obligated to pay Escrow ltenis directly, pursuant to a waiver, and Borrower
 fails to pay the amount due for an Escrow Item, Lender may exercise its rights under Section 9 and pay such amount and
 Borrower shall then be obligated under Section 9 to repay to Lender any such amount. Lender may revoke the waiver as to any
 or all Escrow Items al any time by a notice given in accordance with Section 15 and, upon such revocation, Borrower shall pay
 to Lender all Funds, and in such amounts, that are then required under this Section 3.
           Lender may, at any time, collect and hold Funds in an amount (a) sufficient to pem1it Lender to apply the Funds at the
 time specified under RESPA, and (b) not to exceed the maximum amount a lender can require under RESPA. Lender shall
 estimate the amount of Funds due on the basis of current data and reasonable estimates of expenditures of future Escrow Items
 or otherwise in accordance with Applicable Law.
          The Funds shall be held in an institution whose deposits are insured by a federal agency, instrumentality, or entity
(including Lender, if Lender is an institution whose deposits are so insured) or in any Federal Home Loan Bank. Lender shall
apply the Funds to pay the Escrow Items no later than the time specified under RESPA. Lender shall not charge Borrower for
holding and applying the Funds, annually analyzing the escrow account, or verifying the Escrow Items, unless Lender pays
Borrower interest on the Funds and Applicable Law permits Lender to make such a charge, Unles.!=i an agreement is made in
writing or Applicable Law requires interest to be paid on the Funds, Lender shall not be required to pay Borrower any interest
or earnings on the Funds. Borrower and Lender can agree in writing, however, that interest shall be paid on the Funds. Lender
shall give to Borrower, without charge, an annual accounting of the Funds as required by RESPA.
          If there is a surplus of Funds held in escrow, as defined under RESPA, Lender shall account to Borrower for the
excess funds in accordance with RESP A. If there is a shortage of Funds held in escrow; as defined under RESP A, Lender shall
notify Borrower as required by RESPA, and Borrower shall pay to Lender the amount necessary to make up the shortage in
accordance with RESP A, but in no more than 12 monthly payments. If there is a deficiency of Funds held in escrow, as defined
under RESPA, Lender shall notify Borrower as required by RESPA, and Borrower shall pay to Lender the amount necessary to
make up the deficiency in accordance with RESPA, but in no more than 12 monthly payments.
         Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund to Borrower any
Funds held by Lender.
         4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines, and impositions attributable to the
Property which can attain priority over this Security lnstmment, leasehold payments or ground rents on the Property, if any,
and Community Association Duest Fees, and Assessments, if any. To the extent that these items are Escrow Items, Borrower
shall pay them in the manner provided in Section 3,
          Borrower shall promptly discharge any lien which has priority over this Security Instrument unless Borrower: (a)
agrees in writing to the payment of the obi igation secured by the lien in a manner acceptable to Lender, but only so long as
Borrower is performing such agreement; (b) contests the lien in good faith by, or defends against enforcement of the lien in,
legal proceedings which in Lender's opinion operate to prevent the enforcement of the lien while those proceedings are
pending 1 but only until such proceedings are concluded; or (c) secures from the holder of the lien an agreement satisfactory ro
Lender subordinating the lien to this Security ln.strument. tf Lender detcnnines that any pai1 of the Property is subject to a lien
which can attain priority over this Security lnstrument, Lender may give Borrower a notice identifying the lien. Within IO days
of the date on which that notice is given, Borrower shall satisfy the lien or take one or more of the actions set forth above !n
this Section 4.
         Lender may require Borrower to pay a one-time charge for a real estate tax verification andlor reporting service used
by Ler,der in connection with this Loan.
         S. Property Insurance. Borrower shall keep the improvements now existing or hereaner erected on the Property
insured against loss by fire, hazards included within the term "extended coverage," and any other hazards including, but not
limited to, earthquakes and floods, for which Lender requires insurance. This insurance shall be maintained in the amounts
(including deductible levels) and for the periods that Lender requires. What Lender requires pursuant to the preceding
sentences can change during the term of the Loan. The insurance carrier providing the insurance shall be chosen by Borrower

CALIFORNL\-Single Family-Fannie J\fae/Freddie Mac UNIFOll.M INSTRUMENT Modified for VA
@   312.53                                                 Page 4 of 12                                              Form 3005 1/01
  Case 6:19-bk-11430-MH                 Doc 45-1 Filed 03/16/21 Entered 03/16/21 07:57:57                                 Desc
                                             Exhibits Page 6 of 37




                                                                                                                    -
 subject to Lender's right to disapprove Bon-ower1s choice, which right shall not be exercised unreasonably. Lender may require
 Borrower to pay. in connection with this Loan, either: (a) a one-time charge for nood zone determination. certification and
 tracking services; or (b) a one-time charge for flood zone detennination and certification services and subsequent charges each
time remappings or similar changes occur which reasonably might affect such detennination or certification. Borrower shall
also be responsible for the payment of any fees imposed by the Federal Emergency Management Agency in connection with
the review of any flood zone detennination resulting from an objection by Borrower.
          If Borrower fails to maintain any of the coverages described above, Lender may obtain insurance coverage. at
Lender's option and Borrower's expense. Lender is under no obligation to purchase any particular type or amount of coverage.
Therefore, such coverage shall cover Lender 1 but might or might not protect Borrower, Borrowerfs equity in the Prope1iy, or
the contents of the Property 1 against any risk, hazard or liability and might provide greater or lesser coverage than was
previously in effect. Borrower acknowledges that the cost of the insurance coverage so obtained might significantly exceed the
cost of insurance that Borrower could have obtained. Any amounts disbursed by Lender under this Section 5 shall become
additional debt of Borrower secured by this Security Instrument. These amounts shall bear interest at the Note rate from the
date of disbursement and shall be payable, with such interest1 upon notice from Lender to Borrower requesting payment.
         All insurance policies required by Lender and renewals of such policies shall be subject to Lender's right to
disapprove such policies, shall include a standard mortgage clause 1 and shall name Lender as mortgagee and/or as an additional
loss payee and Borrower further agrees to generally assign rights to insurance proceeds lo the holder of the Note up lo the
amount of the oulstanding loan balance. Lender shall have the right to hold the policies and renewal certificates. If Lender
requires, Borrower shall promptly give to Lendi::r all receipts of paid premiums and renewal notices. Jf Borrower obtains any
fonn of insurance coverage., not otherwise required by Lender, for damage to, or destruction of, the Property, such policy shall
include a standard mortgage clause and shall name Lender as mortgagee and/or as an additional loss payee and Borrower
further agrees to generally assign rights to insUJ'ance proceeds to the holder of the Note up to the amount of the outstanding
loan balance.
           Jn the event of loss, Bon-ower shall give prompt notice to the insurance carrier and Lender. Lender may make proof of
 loss if not made promptly by Borrower. Unless Lender and Borrower otheru-'ise agree in writing, any ins_urance proceeds,
whether or not the underlying insurance was required by Lender, shall be applied to restoration or repair oftl1e Property, if the
restoration or repair is economically feasible and Lender1s security is not lessened. During such repair and restoration period,
Lender shall have the right to hold such insurance proceeds until Lender has had an opportunity to inspect such Propeny to
ensure the work has been completed to Lender's satisfaction 1 provided that such inspectinn shall be undertaken promptly.
Lender may disburse proceeds for the repairs and restoration in a single payment or in a series of progress payments as the
work is completed. Unless an agreement is made in writing or Applicable Law requires interest to be paid on such insurance
proceeds 1 Lender shall not be required to pay Borrower any interest or earnings o_n such proceeds. Fees for public adjusters, or
other third parties, retained by Borrower shall not be paid out of the insurance proceeds and shall be the sole obligation of
Borrower. If the restoration or repair is not economically feasible or Lender's security would be lessened, the insurance
proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due, with the excess, if any, paid
to Borrower. Such insurance proceeds shall be applied in the order provided for in Sectton 2.
         If Borrower abandons the Property 1 Lender may file, negotiate and settle any available insurance claim and related
matters. If Borrower does not respond within 30 days to a notice from Lender that the insurance carrier has offered to settle a
claim) then Lender may negotiate and settle the claim. The 30wday period ,viii begin when the notice is given. In either event,
or if Lender acquires the Property under Section 22 or othenvise. Borrower hereby assigns to Lender (a) Borrower's rights to
any insurance proceeds in an amount not to exceed the amounts unpaid under the Note or this Security Instrument. and (b) any
other of Borrower's rights (other than the right to any refund of unearned premiums paid by Borrower) under all insurance
policies coVering the Property, insofar as such rights are applicable to rhe coverage of the Property. Lender m11y use the
insurance proceeds either to repair or restore the Property or to pay amounts unpaid under the Note or this Security Instrument.
whether or not then due.
         6. Occupancy. Borrower shall occupy, establish, and use the Property as Borrower's principal residence within 60
days after the execution of this Security Instrument and shall continue to occupy the Property as Borrower's principal residence
for at least one year after the date of occupancy, unless Lender otherwise agrees in writing, which consent shall not be
unreasonably withheld, or unless extenuating circumstances exist which are beyond Borrower's control.
         7. Preservation, Maintenance and Protection of the Property; Inspections. Borrower shall not destroy, damage or
impair the Property, allow the Property to deteriorate or commit waste on the Property. Whether or nbt Borrower is residing in
the Property, Borrower shall maintain the Property in order to prevent the Property from deteriorating or decreasing in va1ue
due to its condition. Unless it is determined pursuant to Section 5 that repair or restoration is not economically feasible,
Borrower shall promptly repair the Property if damaged to avoid further deterioration or damage. [f insurance or condemnation

CALIFORNIA-Single Family-Fannie Mae/Freddie Mac Ul'\TFORM l:'iSTRU.\tENT Modified for VA
@l> 312.53                                               Page 5 of l2                                              Fonn 3005 l!Ol
 Case 6:19-bk-11430-MH                  Doc 45-1 Filed 03/16/21 Entered 03/16/21 07:57:57                                  Desc
                                             Exhibits Page 7 of 37




                                                                                                                     -
proceeds are paid in connection with damage to, or the taking of, the Property, Borrower shall be responsible for repairing or
restoring the Property only if Lender has released proceeds for such purposes. Lender n,ay disburse proceeds for the repairs
and restoration in a single payment or in a series of progress payments as the work is completed. If the insurance or
condemnation proceeds are not sufficie-nt to repair or restore the Property, Borrower is not relieved of Borrower's obligation for
the completion of such repair or restoration.
          Lender or its agent may make reasonable entries upon and inspections of the Property. If it has reasonable cause!
Lender may inspect the interior of the improvements on the Property. Lender shall give Borrower notice at the time of or prior
to such an interior inspection specifying such reasonable cause.
          8. Borrower's Loan Application. Borrower shall be in default if, during the Loan application process, Borrower or
any persons or entities acting at the direction of Borrower or with Borrower's knowledge or consent gave materially false,
misleading, or inaccurate information or stateinents to Lender (_or failed to provide Lender with material information) in
connection with the Loan. Material representations include, but are not limited to. representations concerning Borrower's
occupancy of the Property as Botrower's principal residence.
          9. Protection of Lender's Interest in the Property and Rights Under this Security Instrument. If (a) Borrower
fails to perfoml the covenants and agreements contained in this Security Instrument, (b) there is a legal proceeding that might
significantly affect Lender's interest in the Property and/or rights under this Security Instrument (such as a proceeding in
bankruptcy, probate, for condemnation or forfeiture, for enforcement ofa lien which may attain priority over this Security
Instrument or to enforce laws or regulations), or (c) Borrower has abandoned the Property, then Lender may do and pay for
whatever is reasonable or appropriate to protect Lender1s interest in the Property and rights under this Security Instrument,
including protecting and/or assessing the value of the Property, and securing and/or repairing the Property. Lender's actions can
include, but are not limited to: (a) paying any sums secured by a lien which has priority over this Security Instrument: (b)
appearing in court; and (c) paying reasonable attorneys' fees to protect its interest in the Property and/or rights under this
Security Instrument, including its secured position in a bankruptcy proceeding. Securing the Property includes, but is not
limited to, entering the Property to make repairs, change locks, replace or board up doors and windows, drain water from pipes,
eliminate building or other code violations or dangerous conditions, and have utilitles turned on or off. Although Lender may
take action under this Section 9, Lender does not have to do so and is not under any duty or obligation to do so. [tis agreed that
Lender incurs no liability for not taking any or all actions authorized under this Section 9.
          Any amounts disbursed by Lender under this Section 9 shall become additional debt of Borrower secured by this
Security Instrument. These amounts shall bear interest at the Note rate from the date of disbursement and shall be payable, with
such interest, upon notice from Lender to Borrower requesting payment.
          If this Security Instrument is on a leasehold, Borrower shall comply with all the provisions of the lease. Borrower
shall not surrender the leasehold estate and interests herein conveyed or terminate or cancel the ground lease. Borrower shall
not, without the express written consent of Lender, alter or amend the ground lease. If Borrower acquires fee title to the
Property, the leasehold and the fee title shall not merge unless Lender agrees to the merger in writing.
          10. Mortgage Insurance. If Lender required Mortgage Insurance as a condition of making the Loan. Borrower shall
pay the premiums required to maintain the Mortgage Insurance in effect. Jf, for any reason, the Moltgage Insurance coverage
required by Lender ceases to be available from the mortgage insurer that previously provided such insurance and Borrower was
required to make separately designated payments toward Lhe premiums for Mortgage Insurance, Borrower shall pay the
premiums required to obtain coverage substantially equivalent to the Mortgage Insurance previously in effect, at a cost
substantially equivalent to the cost to Borrower of the Mortgage Insurance previously in effect, from an alternate mortgage
insurer selected by Lender. lfsubstantially equivalent Mortgage Insurance coverage is not available, Borrower shall continue to
pay to Lender the amount of the separately designated payments that were due wh~n the insurance coverage ceased to be in
effect. Lender will accept, use and retain these payments as a non-refundable loss reserve in lieu of Mortgage Insurance. Such
loss reserve shall be non~refundable 1 notwithstanding the fact that the Loan is ultimately paid in full, and Lender shall not be
required to pay Borrower any interest or earnings on such loss reserve. Lender can no longer require loss reserve payments if
Mortgage Insurance coverage (in the amount and for the period that Lender requires) provided by an insurer selected by Lender
again becomes available) is obtafned 1 and Lender requires separately designated payments toward the premiums for Mortgage
Insurance. Jf Lender required Mortgage insurance as a condition of making the Loan and Borrower was required to make
separately designated payments toward the premiums for Mortgage Insurance, Borrower shall pay the premiums required to
maintain Mortgage Insurance in effect, or to provide a non-refundable loss reserve, until Lender1s requirement for Mortgage
Insurance ends in accordance with any written agreement between Bon-ower and Lender providing for such termination or until
termination is required by Applicable Law. Nothing in this Section 10 affects Borrower's obligation to pay interest at the rate
provided in the Note.
          Mortgage Insurance reimburses Lender (or any entity that purchases 1he Note) for certain losses it may incur if

CALIFORNIA-Single Family-Fannie l\lnr/Freddie Mac l 1NIFORM INSTUU~IENi ~lodificd for VA
ES> 312.53                                                 Page 6 \)f 12                                            Form 3005 li0I
 Case 6:19-bk-11430-MH                   Doc 45-1 Filed 03/16/21 Entered 03/16/21 07:57:57                                   Desc
                                              Exhibits Page 8 of 37




 Borrower does not repay the Loan as agreed. Borrower is not a pany to the Mortgage Insurance.                        -
        Mortgage insurers evaluate their total risk on all such insurance in force from time to time, and inay enter into
 agreements with other parties that share or modify their risk, or reduce losses. These agreements are on terms and 'Conditions
 that are satisfactory to the mortgage insurer and the other party (or parties) to these agreements. These agreements may require
 the mortgage insurer to make payments using any source of funds that the mortgage insurer m~y have available (which may
 include funds obtained from Mortgage Insurance premiums).
           As a result of these agreements, Lender, any purchaser of the Note, another insurer. any reinsurer, any other entity, or
 any affiliate ofany of the foregoing, may receive (directly or indirectly) amounts that derive from (or might be characterized
 as) a portion of Borrower's payments for Mortgage Insurance, in exchange for sharing or modifying the mortgage insurer's risk,
 or reducing losses, If such agreement provides that an affiliate of Lender takes a share of the insurer1s risk in exchange for a
 share of the premiums paid to the insurer\ the arranger'nent is often termed "captive reinsurance." Further:
        (a) Any such agreements will not affect the amounts that Borrower has agreed to pay for Mortgage Insurance,
 or any other terms of the Loan. Such agreements will not increase the amount Borrower will owe for Mortgage
 Insurance, and they \-VilJ not entitle Borrower to any refund,
          (b) Any such agreements will not affect the rights Borrower has - if any - with respect to the Mortgage
 Insurance under the Homeowners Protection Act of 1998 or any other law. These rights may include the right to receive
 certain disclosures, to request and ob1ain cancellation of the Mortgage lnsurance, to have the Mortgage Insurance
 terminated automatically, and/or to receive a refund of any Mortgage Insurance premiums that were unearned al the
 time of such cancellation or termination.
          11. Assignment of Miscellaneous Proceeds; Forfeiture. All Miscellaneous Proceeds are hereby assigned to and
 shnll be paid to Lender.
          If the Property is damaged, such Miscellaneous Proceeds shnl I be applied to restoration or repair of the Propeity, if the
restoration or repair is economical1y feasible and Lender's Secltrity is not lessened. During such repair and restoration period,
Lender shall have the right to hold such Miscellaneous Proceeds until Lender has had an opportunity to inspect such Property
to ensure the work has been completed to Lender1s satisfaction 1 provided that such inspection shall be undertaken promptly.
Lender may pay for the repairs and restoration in a single disbursement or ln a series of progress payments as the work is
completed. Unless an agreement is made in writing qr Applicable Law requires interest to be paid on such Miscellaneous
Proceeds, Lender shall not be required to pay Borrower any interest or earnings on such Miscellaneous Proceeds. If the
restoration or repair is not economically feasible or Lender 1s security would be lessened, the Miscellaneous Proceeds shall be
applied to the sums secured by this Security Instrument, whether or not then due, with the excess, if any, paid to Borrower.
Such Miscellaneous Proceeds shall be applied in the order provided for in Section 2.
         In the event of a total taking, destruction, or loss in value of the Property, the Miscellaneous Proceeds shall be applied
to the sums secured by this Security Instrument, whether or not then due, with the excess, if any 1 paid to Borrower,
          In the event of a partial taking, destruction, or loss in value of the Property in which the fair market value of lhe
Property immediately before the partial taking, destruction, or loss in value is equal to or greater than the amount of the sums
secured by this Security Instrument immediately before the partial taking, destruction, or loss in value, unless Borrower and
Lender otherwise agree in writing 1 the sums secured by this Security Instrument shall be reduced by the amount of the
Miscellaneous Proceeds multiplied by the following fraction: (a) the total amount of the sums secured immediately before the
partial taking, destruction, or loss in value divided by (b) the fair market value of the Property immediately before the partial
taking, destruction, or loss in value. Any balance shall be paid to Borrower.
         In the event of a partial taking, destruction, or loss in value of the Property in which the fair market value of the
Property immediately before the parrial taking, destruction, or loss in value is less than the amount of the sums secured
immediately before the partial taking, destruction, or loss in value, unless Borrower and Lender otherwise agree in writing, the
Miscellaneous Proceeds shall be applied to the sums secured by this Security Instrument \\!hether or not the sums are then due.
          If the Property is aba_ndoned by Borrower, or if1 after notice by Lender to Borrower that the Opposing Party (as
defined in the next sentence) offers to make an award to settle a claim for damages, Borrower fails to respond to Lender within
30 days after the date the notice is given, Lender is authorized to collect and apply the Miscellaneous Proceeds either to
restoration or repair of the Property or to the sums secured by this Security Instrument, w'hether or not then due. 11 0pposing
Party" means the third party that owes Borrower Miscellaneous Proceeds or the party against whom Borrower has a right of
action in regard to Miscellaneous Proceeds.
         Borrower shall be in default if any action or proceeding, whether civil or criminal, is begun that. in Lender's judgment,
could result in forfeiture of the Property or other material impairment of Lender's interest in the Property or rights under this
Security Instrument. Borrower can cure such a default and, if acceleration has occurred, reinstate as provided in Section 19, by

CAI.IFORNIA-Single Family-Fannie Mae/Fn.•ddie Mae t..:NIFORM INSTRUMENT Modified for VA
'IES' 312.SJ                                                Page 7 of 12                                             Form3005 I/O!
 Case 6:19-bk-11430-MH                     Doc 45-1 Filed 03/16/21 Entered 03/16/21 07:57:57                                  Desc
                                                Exhibits Page 9 of 37




                                                                                                                        -
causing the action or proceeding to be dismissed with a ruling that, in Lender1s judgment, precludes forfeiture of the Property
or other material impairment of Lender's interest in the Property or rights under this Security Instrument. The proceeds of any
award or claim for damages that are attributable to the impairment of Lender's interest in the Property are hereby assigned and
shall be paid to Lender.
         All Miscellaneous Proceeds that are not applied to restoration or repair of the Properl]I shall be applied in the order
provided for in Section 2.
         12. Borrower Not Released; Forbearance By Le-nder Not a Waiver, Extension of the time for payment or
modification of amortization of the sums secured by this Security Instrument granted by Lender to Borrower or any Successor
in Interest of Borrower shall not operate to release the Iiability of Borrower or any Successors in Interest of Borrower. Lender
shall not be required to commence proceedings against any Successor in Interest of Borrower or to refuse to extend time for
payment or otherwise modify ruriortization of the sums secured by this Security Instrument by reason of any demand made by
the origlnal Borrower or any Successors in lnterest of Borrower. Any forbearance by Lender in exercising any right or remedy
including, without limitation. Lender's acceptance of payments from third persons, entities or Successors in Interest of
Borrower or in amounts less than the amount then due, shall not be a waiver of or preclude the exercise of any right or remedy.
          13. Joint and Several Liability; Co~signersi Successors and Assigns Bound. Borrower covenants and agrees that
Borrower's obligations and liability shall be joint and several. However. any Borrower who co-signs this Security Instrument
but does not execute the Note (a ''co-signer"): (a) is co-signing this Security Instrument only to 111011gage, grant and convey the
co-signer's interest in the Property under the terms of this Security Instrument; (b) is not personally obligated to pay the sums
secured by this Security Instrument; and (c) agree,s that Lender and any other Borrower can agree to extend, modify, forbear or
make any accommodations with regard to the tem1s of this Security Instrument or the Note without the co-signerts consent.
          Subject to the provisions of Section 18, any Successor in Interest of Borrower who assumes Borrower's obligations
under this Security Instrument in writing, and is approved by Lender, shall obtain all of Borrower's right$ and benefits under
this Security Instrument. Borrower shall not be released from Borrower's obligations and liability under this Security
[nstrument unless Lender agrees to such release in writing. The covenants and agreements of this Security Instrument shall
bind (except as provided in Section 20) and benefit the successors and assigns of Lender.
          14. Loan Charges. Lender may charge Borrower fees for services perfonned in connection with Borrower1s default 1
for the purpose of protecting Lender's interest in the Property and rights under this Security Instrument, including. but not
limited to, attorneys' fees, property inspection and valuation fees. In regard to any other fees, the absence of express authority
in this Security Instrument to charge a specific fee to Borrower shall not be construed as a prohibition on the charging of such
fee. Lender may not charge fees that are expressly prohibited by this Security Instrument or by Applicable Law,
          If the Loan is subject to a law which sets maximum loan charges 1 and that law is finally interpreted so that the interest
or other loan charges collected or to be collected in connection with the Loan exceed the permitted limits, then: (a) any such
loan charge shall be reduced by the amount necessary to reduce the charge to the permitted limit; and (b) any sums already
collected from Borrower which exceeded permitted limits will be refunded to Borrower. Lender may choose to make this
refund by reducing the principal owed under the Note or by making a direct payment to Borrower. If a refund reduces
principal, the reduction will be treated as a partial prepayment without any prepayment charge (whether or not a prepayment
charge is provided for under the Note). Borrower's acceptance of any such re-fund made by direct paymenr to B01Tower will
constitute a waiver of any right of action Borrower might have arising out of such overcharge.
          15. Notices. All notices given by Borrower or Lender in connection with this Security Instrument must be in writing.
Any notice to Borrower in connection with this Security fnstrument shall be deemed to have been given to Borrower when
mailed by first class mail or when actually delivered to Borrower's notice address if sent by other means. Notice to any one
Borrower shall constitute notice to all Borrowers unless Applicable Law expressly requires otherwise. The notice address shall
be the Property Address unless Borrower has designated a substitute notice address by notice to Lender. Borrower shall
promptly notify Lender of Borrower's change of address, If Lender specifies a procedure for reporting_ Borrower1s change of
address, then Borrower shall only report a change of address through that specified procedure. There may be only one
designated notice address under this Security Instrument at any one time. Any noLice to Lender shall be given by delivering it
or by mailing it by first class mail to Lender•s address stated herein unless Lender has designated/another address by notice to
Borrower. Any notice in connection with this Security Instrument shaJl not be deemed to have been given to Lender until
actually received by Lender. If any notice required by this Security Instrument is also required under Applicable Law, the
Applicable Law requirement will satisfy the corresponding requirement under this Security Instrument.
          16. Governing Law; Severability; Rules of Construction. This Security Instrument shall be governed by federal
law and the law of the jurisdiction in which the Property is located. All rights and obligations contained in this Security
Instrument are subject to any requirements and limitations of Applicable Law. Applicable Law might explicitly or implicitly
allow the parties to agree by contract or it might be silent, but such silence shall not be construed as a prohibition against

CALIFORNIA-Single Family--l-'11nnie J\laf/Frcddie ~ac UNIFORM L'iSTRUJ\.'fENT l\lodifie-d for VA
,ej)312.53                                                   Page 8 of 12                                             Form 3005 1/(l I
   Case 6:19-bk-11430-MH                   Doc 45-1 Filed 03/16/21 Entered 03/16/21 07:57:57                                Desc
                                                Exhibits Page 10 of 37




                                                                                                                     -
agreement by contract. In the event that any provision or clause of this Security Instrument or the Note conflicts with
Applicable Law, such conflict shall not affect other provisions of this Security Instrument or the Note which can be given
effect without the conflicting provision.
         As used in this Security Instrument: (a) words of the masculine gender shall mean and include conesponding neuter
words or words of the feminine gender; (b) words in the singular shall mean and include the plural_ and vice versa; and (c) the
word "may" gives sole discretion without any obligation to take any action.
          17. Borrower's Copy. Borrower shall be given one copy of the Note and of this Security Instrument.
          18. Transfer of the Property or a Beneficial Interest in Borrm.,.·cr. As used in this Section 18, "Interest in the
Property" means any legal or beneficial interest in the Property, including, but not limited to, those beneficial interests
transferred in a bond for deed, contract for deed, installment sales contract or escrow agreement, the intent of which is the
transfer of title by Borrower at a future date to a purchaser.
          {fall or any patt of the Property or any Interest in the Properly is sold or transferred (or if Borrower is not a natural
person and a beneficial interest in Borrower is sold or transferred) without Lender's prior \.vritten consent, Lender may require
immediate payment in full of all sums secured by this Security Instrument. However, this option shall not be exercised by
Lender if such exercise is prohibited by Applicable Law.
          If Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shall provide a period of
not Jess than 30 days from the date the notice is given in accordance with Section 15 within which Borrower must pay all sums
secured by this Security Instrument. If Borrower fails to pay these sums prior to the expiration of this period, Lender may
invoke any remedies pennitled by this Security Instrument without further notice or demand on Borrower.
          19. Borrower's Right to Reinstate After Acceleration. If Borrower meets certain conditions, Borrower shall have
the right to have enforcement of this Security Instrument discontinued at any time prior to the earliest of: (a) nve days before
sale of the Property pursuant to any power of sale contained in this Security lnstrnment; (b) such other period as Applicable
Law might specify for the termination of Borrower1s right to reinstate; or (c) entry of a judgment enforcing this Security
Instrument. Those conditions are that Borrower: (a) pays Lender all sums which then would be due unde-r this Security
Instrument and the Note as ifno acce]eration had occurred; (b) cures any default of any other covenants or agreements; (c)
pays all expenses incurred in enforcing this Security Instrument. including, but not limited to, reasonable attorneys' fees.
property inspection and valuation fees, and other fees incurred for the purpose of protecting Lender's interest in the Propeny
and rights under this Security Instrument; and (d) takes such action as Lender may reasonably require to assure that Lender's
interest in the Property and rights under this Security lnstrurnent 1 and Borrower1s obligation to pay the sums secured by this
Security Instrument, shall continue unchanged. Lender may require that Borrower pay such reinstatement sums and expenses in
one or more of the following forms, as selected by Lender: (a} cash; (b) money order; (c) certified check, bank check,
treasurer1s check or cashier 1s check, provided any such check is drawn upon an institution whose deposits are insured by a
federal agency, instrumentality or entity; or (d) Electronic Funds Transfer. Upon rcinstatemenl by Borrower, this Security
Instrument and obligmions secured hereby shall remain fully effective as lfno acceleration had occurred. However; this right to
reinstate shall not apply in the case of acceleration under Section 18.
         20. Sale of Note; Change of Loan Servicer; Notice of Grievance. The Note or a partial interest in the Note (together
with this Security Instrument) can be sold one or more times without prior notice. to Borrower. A sale might result in a change
in the entity (known as the 1'Loan Servicer") that collects Periodic Payments due under the Note and this Security Instrument
and performs other mortgage loan servicing obligations under the Note, this Security Instrument, and Applicable Law. There
also might be one or more changes of the Loan Servicer unrelated to a sale of the Note, If there is a change of tlte Loan
Servicer, Borrower will be given written nmice of the chan_ge which will state the name and address of the new Loan Servicer,
the address to which payments should be made and any other information RESPA requires in connection with a notice of
transfer of servicing. If the Note is sold and thereafter the Loan is serviced by a Loan Servicer other than the purchaser of the
Note. the mortgage loan servicing obligations to Borrower will remain with the Loan Servicer or be transferred to a successor
Loan Servicer and are not assumed by the Note purchaser unless otherwise provided by the Note purchaser.
         Neither Borrower nor Lender may commence, join, or be joined to any judicial action (as either an individual litigant
or the member of a class) that arises from the other pa11yts actions pursuant to this Security Instrument or that alleges that the
other party has breached any provision of, or any duty owed by reason of, this Security Instrument, until such Borrower or
Lender has notified the other party (with such notice given in compliance with the requirements of Section 15) of such alleged
breach and afforded the other party hereto a reasonable period after the giving of such notice to take corrective action. If
Applicable Law provides a time period which must elapse before certain action can be takenJ that time period will be deemed
to be reasonable for purposes of this paragraph. The notice of acceleration and opportunity to cure given to Borrower pursuant
to Section 22 and the notice of acceleration given to Borrower pursuarit to Section 18 shall be deemed to satisfy the notice and
opportunity to take corrective action provisions of this Section 20.

CA.LIFORNIA-Si11gle Famil)--J:annie l\lal'/Freddie Mac li;\'IFORM INSTRL:MENT l\lodified for VA
     312"53
tllES)                                                           Page 9 of 12                                        Fonn3005 I/OI
 Case 6:19-bk-11430-MH                   Doc 45-1 Filed 03/16/21 Entered 03/16/21 07:57:57                                  Desc
                                              Exhibits Page 11 of 37




                                                                                                                     -
          21. Hazardous Substances. As used in this Section 2 I: (a) "Hazardous Substances" are those substances defined as
toxic or hazardous substances! pollutants, or wastes by Environmental Law and the following substances: gasoline, kerosene,
other flammable or toxic petroleum products. toxic pesticides and herbicides, volatile solvents, materials containing asbestos or
fonnaldehyde, and radioactive materials; (b) "Environmerttal Law" means federal laws and laws of the jurisdiction where the
Property is located rhar rela~e to health, safety or environmental protection; (c) "Environmental Cleanup" includes any response
action, remedial action, or removal action, as defined in Environmental Law; and (d) an "Environmental Condition 11 means a
condition that can cause. contribute to, or otherwise trigger an Environmental Cleanup.
          Borrower shall not cause or pennit the presence,. use, disposal, storage, or release of any Hazardous Substances, or
rhreaten to release any Hazardous Substances, on or in the Property. Borrower shall not do, nor allow anyone else to do,
anything affecting the Property (a) that is in violation of any Environmental Law, (b) which creates an Environmental
Condition, or (c} which, due to the presence, use, or release of a Hazardous Substance, creates a condition that adversely
affects the value of the Property. The preceding two sentences shall not apply to the presence, use, or storage on the Property of
small quantities of Hazardous Substances that are generally recognized to be appropriale to normal residential uses and to
maintenance of the Property (including, but not limited to. hazardous substances in consumer products).
          Borrower shall promptly give Lender written notice of (a) any investigation, claim, demand, lawsuit or other action by
any govel'nmental or regulatory agency or private party involving the Property and any Hazardous Substance or Environmental
Law of which Bonower has actual knowledge, (b) any Environmental Condition, including but not limited to, any spilling,
leakingi discharge, release or threat of release of any Hazardous Substance, and (c) any condition caused by the presence, use
or release ofa Hazardous Substance which adversely affects the value of the Property. If Borrower learns, or is notified by any
governmental or regulatory authority 1 or any private party. that any removal or other remediation of any Hazardous Substance
affecting the Property is necessary, Borrower shall promptly take all necessary remedial actions in accordance with
Environmental Law, Nothing herein shall create any obligation on Lender for an Environmental Cleanup.
          NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:
          22. Acceleration; Remedies. Lender shall give notice to Borrower prior to acceleration following Borrower's
breach of any covenant or agreement in this Security Instrument (but not prior to acceleration under Section 18 unless
Applicable Law provides otherwise). The notice shall specify: (a) the default; (b) the action required to cure the default;
(c) a date, not less than 30 days from the date the notice is given to Borrower, by which the default must be cured; and
(d) that failure to cure the default on or before the date specified in the notice may result in acceleration of the sums
secured by this Security Instrument and sale of the Property, The notice shall further inform Borrower of the right to
reinstate after acceleration and the righ.t to bring a court action to assert the nonMexistence of a default or any other
defense of Borrower to acceleration and sale. If the default is not cured on or before the date specified in the notice,
Lender at its option may require immediate payment in full of all sums secured by this Security Instrument without
further demand and may invoke the power of sale and any other remedies permitted by Applicable Law. Lender shall
be entitled to collect all expenses incurred in pursuing the remedies provided in this Section 22, including, but not
limited to,. reasonable attorneys' fees and costs of title evidence.
         If Lender invokes the power of sale1 Lender shall execute or cause Trustee to execute a written notice of the
occurrence of an eyent of default and of Lender's election to cause the Property to be sold. TrustC!e shall cause this
notice to be recorded in each county in which any part orthe Property is located, Lender or Trustee shall mail copies of
the notice as prescribed by Applicable Law to Borrower and to the other persons prescribed by Applicable Law.
Trustee shall give public notice of sale to the persons and in the manner prescribed by Applicable Law. After the time
required by Applicable Law, Trustee 1 without demand on Borrower, shall sell the Property at public auction to the
highest bidder at the lime and place and under the terms designated in the notice of sale in one or more parcels and in
any order Trustee detennines. Trustee may postpone sale of all or any parcel of the Property by public announcement
at the time and place of any previously scheduled sale. Lender or its designee may purchase the Property at any sale.
         Trustee shall deliver to the purchaser Trustee's deed conveying the Property without any covenant or
warranty, expressed or implied. The recitals in the Trustee's deed shall be prim a facie evidence of the truth of the
statements made therein. Trustee shall apply the proceeds of the sale in the following order: (n) to all expenses or the
sale, including, but not liniited to, reasonable Trustee's and attorneys' fees; {b) to all sums secured by this Security
Instrument; and (c) any excess to the person or persons legally entitled to it.
         23. Rec.onveyance. Upon payment of all sums secured by this Security Instrument, Lender shall request Trustee to
reconvey the Property and shall surrender this Security Instrument and all notes evidencing debt secured by this Security
Instrument to Trustee. Trustee shall reconvey the Property without warranty to the person or persons legally entitled to it.
Lender may charge such person or persons a reasonable fee for reconveying the Property, but only if the fee is paid to a third
party (such as the Trustee) for services rendered and the charging of the fee is permitted under Applicable Law. If the fee

CALUtORNJA-Sing.le Family--Fannie !\fae/Freddic Mac UNIFORM INSTRUMENT l\:Jodifil•d for VA
GI 312.53                                                  Page JO of 12                                            Form 3005 1/0 I
  Case 6:19-bk-11430-MH                Doc 45-1 Filed 03/16/21 Entered 03/16/21 07:57:57                                 Desc
                                            Exhibits Page 12 of 37




 charged does not exceed the fee set by Applicable Law, the fee is conclusively presumed to be reasonable.
          24. Substitute Trustee. Lender, at its option. may from .time to time appoint a successor trustee to any Trustee
 appointed hereunder by an instrument executed and acknowledged by Lender and recorded in the office of the Recorder of the
 county in which the Property is located. The instrument shall contain the name of the original Lender, Trustee and Borrower,
 the book and page where this Security Instrument is recorded and the name and address of the successor trustee, Without
 conveyance of the Property, the successor trustee shall succeed to all the title, powers and duties conferred upon the Trustee
 herein and by Applicable Law. This procedure for substitution of trustee shall govern to the exclusion of aJI other provisions
 for substitution.
         25. Statement of Obligation Fee. Lender may collect a fee not to exceed the maximum amount permitted by
 Applicable Law for furnishing the statement of obligation as provided by Section 2943 of the Civil Code of California.

          BY SfGNING BELOW 1 Borro\ver accepts and agrees to the terms and covenants contained in this Security Instrnment
 and in any Rider executed by Borrower and recorded with it.

 The undersigned Borrower requests that a copy of any Notice of Default and any Notice of Sale under this Security Instrument
 be mailed to the Borrower at the address set forth above.


  xJLtal11I
 - BORROWER -        Michael    L Williams - DATE -




CALIFORNIA-Single Family-hnnie Mae/Freddie Mac UNIFORM INSTRUMENT Modified for VA
E3> 312.53                                            Page I I of 12                                            Form 3005 l /0 I
  Case 6:19-bk-11430-MH                        Doc 45-1 Filed 03/16/21 Entered 03/16/21 07:57:57                                  Desc
                                                    Exhibits Page 13 of 37




  A notary public or other officer completing this certificate verifies only the identity of the individual who signed the
  document to which this certificate is attach.ed, and not the truthfulness, accuracy, or validity of that document.

 State of California                                                 )
                                                                     )
 CountyofRiverpide                                                   )

 On   De cewh ...,,--          I , za 17    before me,   J7u     l'v-9-S   l, 7,. .,__j,,__ ,,,/,rf;,         f/J, I1 -;;,_             ,
                                 '                                         (here insert name and ti.tie of the officer)        y~
 personally appeared MICHAEL L WILLIAMS AND.,,'.lAYLOR N WILLIAMS'
 M8PBR!!'¥ Nol'i:H RIGiPl' 8F SYR•:IVSiRS.HW2)vho proved to me on the basis of satisfactory evidence to be ~he
 person(s) whose name(s) Ware subscribed to the within instrument and acknowledged to me that \}e;'_:;)feithey executed the
 same in hjal),e1'/their authorized capacity(ies), and that by hja,t;er'/their signature(s) on the instrument the person(s), or the entity
 upon belial(ofwhich the person(s) acted, executed the instrument.

 I certify under PENAL TY OF PERJURY under the laws of the State of California that the foregoing paragraph is true and
 correct.

 WITNESS my hand and official seal.


                                                                     Signature
                             .L."ZvNo£.'>o
                                     0
                                                                                        ~~(Seal)
      0)•       ·    THOMAS
                       COMM.#
      CJ ••     :    NOTARYPUBUG-CALWORNIA G)
                      SAN DIEGO COUNTY 0
      ~.>;:o    -
                    COMM. EXPIRES JUNE 22, 2018'
                        ..   ::c.,.;:    oe




Mortgage Loan Originator Wendy Schuster
Nationwide Mo11gage Licensing System and Registry Identification Number
Mortgage Loan Origination Company Wendle Corporation
Nationwide Mortgage Licensing System and Registry Identification Number




CALIFORNIA-Single Family--Fannie !\lac/Freddie Mar F~IFORI\I INSTRL!MENT Modifit'd for\' A
6'- 312.53                                                 Page 12 of 12                                                  form 3005 1/0 l
Case 6:19-bk-11430-MH       Doc 45-1 Filed 03/16/21 Entered 03/16/21 07:57:57   Desc
                                 Exhibits Page 14 of 37



                   GOVERNMENT CODE

I CERTIFY UNDER PENALTY OF PERJURY THAT THE
NOTARY SEAL ON THE DOCUMENT TO WHICH THIS
STATEMENT IS ATTACHED READ AS FOLLOWS:



NAME OF NOTARY:


COMMISION NUMBER:


COMMISION EXPIRES:


COUNTY WHERE
BOND IS FILED:


MAUNUFACTURER OR VENDOR NUMBER: - -
(Located on both sides of the notary seal)


 TICOR TITLE COMPANY




PLACE OF EXECUTION: -------=Se.:..A.:.:..N:...:D=l=EG=O_ __


DATE:
Case 6:19-bk-11430-MH           Doc 45-1 Filed 03/16/21 Entered 03/16/21 07:57:57                          Desc
                                     Exhibits Page 15 of 37




                                               EXHIBIT A

     Parcel No. I

     Lot 124 (the "Lot") of Tract No. 3 I 597, in the County of Riverside, State of California, as shown
     on a subdivision Map (the "Map"}, filed on December 22, 20 l 5, in Book 448, Pages 22 to 48,
     inclusive of Maps, in the Office of the Riverside County Recorder, California.

     EXCEPT therefrom the minerals, oil, gas, and other hydrocarbon substances lying below the
     surface of said Land.

     Parcel No. 2

     Nonexclusive easements for access, drainage, encroachment support, maintenance, repair, and for
     other purposes, all as may be shown on the Map, and as described in the Declaration of
     Covenants, Conditions, Restrictions and Reservation of Easements for Terracina, recorded on
     December 22, 2015, as Instrument No. 2015-0552549 (with all amendments, collectively, the
     "Declaration"), and the Supplemental Declaration of Covenants, Conditions and Restrictions and
     Notice of Addition of Territory for Marbella at Terracina (Phase 2) (with any amendments,
     collectively, the "Supplemental Declaration"), recorded on June 23, 2016, as Instrument No.
     20 I 6-0258706, all of the Official Records of Riverside County ("Official Records").


     APN:
Case 6:19-bk-11430-MH          Doc 45-1 Filed 03/16/21 Entered 03/16/21 07:57:57                        Desc
                                    Exhibits Page 16 of 37




                           PLANNED UNIT DEVELOPMENT RIDER




            THIS PLANNED UNIT DEVELOPMENT RIDER is made this let day of December,
    2017, and is incorporated into and shall be deemed to amend and supplement the Mortgage, Deed
    of Trust, or Security Deed (the "Security Instrument") of the same date. given by the undersigned
    (the "Borrovver 11 ) to secure Borrower's Note to HomeBridge Financial Services,
    Inc., (the "Lender") of the same date and covering the Property described in the Security
    Instrument and located at:
                            33320 Kilroy Road, Temecula, CA 92592
                                            [Property Address]
    The Property includes, but is not limited to, a parcel of land improved with a dwelling, together
    with other such parcels and certain common areas and facilities, as described in THE
    COVENANTS, CONDITIONS AND RESTRICTIONS FILED OF RECORD THAT AFFECT
    THE PROPERTY (the "Declaration"). The Property is a part ofa planned unit development known
    as
                                      MARELLA AT TERRACINA
                                   [Name of Planned Unit Development]
    (the "PUD"). The Property also includes Borrower's interest in the homeowners association or
    equivalent entity owning or managing the common areas and facilities of the PUD (the "Owners
    Association") and the uses, benefits and proceeds of Borrower's interest.
            PUD COVENANTS. In addition to the covenants and agreements made in the Security
    lnstrumen~ Borrower and Lender further covenant and agree as follows:
                 A. PUD Obligations. Borrower shall perform all of Borrower's obligations under
        the PUD's Constituent Documents. The "Constituents Documents" are the; (i) Declaration;

    MULTISTATE PUD RIDER-Single Family-Fannie Mae/Freddie Mac UNIFORM INSTRUMF.NT
      34.21
    ES>                                                  Form 3150 t/01 (page I ~( 3 page,)
Case 6:19-bk-11430-MH          Doc 45-1 Filed 03/16/21 Entered 03/16/21 07:57:57                        Desc
                                    Exhibits Page 17 of 37




                                                                                           ...
       (ii) articles of incorporation, trust instrument or any equivalent document which creates the
       Owners Association; and (iii) any by-laws or other rules or regulations of the Owners
       Association. Borrower shall promptly pay, when due, all dues and assessments imposed
       pursuant to the Constituent Documents.
                B. Property Insurance. So long as the Owners Association maintains, with a
       generally accepted insurance carrier, a "master" or "blanket" policy insuring the Property
       whicl1 is satisfactory to Lender and which provides insurance coverage in the amounts
       (including deductible levels), for the periods, and against loss by fire, hazards included
       within the tem1 "extended coverage," and any other hazards, including, but not limited to,
       eanhquakes and floods, for which Lender requires insurance, then: (i) Lender waives the
       provision in Section 3 for the Periodic Payment to Lender of the yearly premium
       installments for prope,ty insurance on the Property; and (ii) Borrower's obligation under
       Section 5 to maintain property insurance coverage on the Property is deemed satisfied to
       the extent that the required coverage is provided by the Owners Association policy.
                What Lender requires as a condition of this waiver can change during the term of
       the loan.
                Borrower shall give Lender prompt notice of any lapse in required properly
      insurance coverage provided by the master or blanket policy.
                In the event of a distribution of property insurance proceeds in lieu of restoration
      or repair following a loss to the Property, or to common areas and facilities of the PUD,
      any proceeds payable to Borrower are hereby assigned and shall be paid to Lender. Lender
      shall apply the proceeds to the sums secured by the Security Instrument. whether or not
      then due, with the excess, if any, paid to Borrower.
               C. Public Liability Insurance. Borrower shall take such actions as may be
      reasonable to ensure that the Owners Association maintains a public liability insurance
      policy acceptable in form, amount, and extent of coverage to Lender.
               D. Condemnation. The proceeds of any award or claim for damages, direct or
      consequential, payable to Borrower in connection with any condemnation or other taking
      of all or any part of the Property or the common areas and facilities of the PUD, or for any
      conveyance in lieu of condemnation, are hereby assigned and shall be paid to Lender. Such
      proceeds shall be applied by Lender to the sums secured by the Security Instrument as
      provided in Section 11.
                E. Lender's Prior Consent. Borrower shall not, except after notice to Lender and
      with Lender's prior written consent, either panition or subdivide the Property or consent to:
      (i) the abandonment or termination of the PUD, except for abandonment or termination
      required by law in the case of substantial destruction by tire or other casualty or in the case
      of a taking by condemnation or eminent domain; (ii) any amendment to any provision of
      the "Constituent Documents" if the provision is for the express benefit of Lender; (iii)
      termination of professional management and assumption of self-management of the
      Owners Association; or (iv) any action which would have the effect of rendering the public
      liability insurance coverage maintained by the Owners Association unacceptable to Lender.
                F. Remedies. If Borrower does not pay PUD dues and assessments when due, then

   MULTISTATE PUD RIDER-Single Family-Fannie Mae/Freddie Mac UNIFORM INSTRUMENT
   ~ 34.21                                              Form31501101 (page 2 qf 3 pages)
Case 6:19-bk-11430-MH             Doc 45-1 Filed 03/16/21 Entered 03/16/21 07:57:57                      Desc
                                       Exhibits Page 18 of 37




           Lender may pay them. Any amounts disbursed by Lender under this paragraph F shall -
           become additional debt of Borrower secured by the Security Instrument. Unless Borrower
           and Lender agree to other tenns of payment, these amounts shall bear interest from the date
           of disbursement at the Note rate and shall be payable, with interest, upon notice from
           Lender to Borrower requesting payment.

        BY SIGNING BELOW, Borrower accepts and agrees lo the terms and covenants contained in this


        :;);l;44
        - BORROWER -
                                               .{;)-/-/?
                          Michael L Williams - DATE -
                                                       ,


                                              JZ-J-J
              ROWER -     Taylor N Williams - DATE -




    MULTISTATE PUD RIDER· Single Family-Fannie Mae/Freddie Mac UNIFORM INSTRUMENT
    - 34.21                                               Form 3150 1/01 /p<1gc 3 q( 3 page.,)
Case 6:19-bk-11430-MH          Doc 45-1 Filed 03/16/21 Entered 03/16/21 07:57:57                         Desc
                                    Exhibits Page 19 of 37




                 V.A. GUARANTEED LOAN AND ASSUMPTION POLICY RIDER


        NOTICE: THIS LOAN IS NOT ASSUMABLE
           WITHOUT THE APPROVAL OF THE
        DEPARTMENT OF VETERANS AFFAIRS OR
              ITS AUTHORIZED AGENT.



    THIS V.A. GUARANTEED LOAN AND ASSUMPTION POLICY RIDER is made this 1st day
    of December, 2017, and is incorporated into and shall be deemed to amend and supplement the
    Mortgage, Deed of Trust, or Deed to Secure Debt (herein "Security Instrument") dated of even date
    herewith, given by the undersigned (herein "Borrower") to secure Borrower's Note to
    HomeBridge Financial Services, Inc. (herein 11 Lender") and covering the property
    described in the Security [nstrument and located at 33320 Kilroy Road, Temecula. CA
    92592 (Property Address).

    V.A. GUARANTEED LOAN COVENANT: In addition to the covenants and agreements made
    in the Security Instrument, Borrowet and Lender funher covenant and agtec as follows:
    If the indebtedness secured hereby be guaranteed or insured under Title 38, United States Code,
    such Title and Regulations issued thereunder and in effect on the date hereof shall govern the
    rights, dutie.s and liabilities ofBmrnwer and Lender. Any provisions of the Security Instrument or
    other instruments executed in connection with said indebtedness which are inconsistent with said

    VA GUARANTEED LOAN AND ASSUMPTION POLICY RIDER
    e;.. 53.22                                 Page I of 3
Case 6:19-bk-11430-MH             Doc 45-1 Filed 03/16/21 Entered 03/16/21 07:57:57                              Desc
                                       Exhibits Page 20 of 37




    Title or Regulations, including, but not limited to, the provision for payment of any sum in
    connection with prepayment of the secured indebtedness and the provision that the Lender may
    accelerate payment of the secured indebtedness pursuant to Covenant 18 of the Security
    Instrument, are hereby amended or negated to the extent necessary to conform such instruments to
    said Title or Regulations.

    LATE CHARGE: At Lender's option, Borrower will pay a "late charge" not exceeding Four
    percent (4. 00 0%) of the overdue payment when paid more than Fifteen (15) days after the
    due date thereof to cover the extra expense involved in handling delinquent payments, but such
    "late charge" shall not be payable out of the proceeds of any sale made to satisfy the indebtedness
    secured hereby, unless such proceeds are sufficient to discharge the entire indebtedness and all
    proper costs and expenses secured hereby.

    GUARANTY: Should the Depaitment of Veterans Affairs fail or refuse to issue its guaranty in full
    amount within 60 days from the date that this loan would normally become eligible for such
    guaranty committed upon by the Department of Veterans Affairs under the provisions of Title 38 of
    the U.S. Code "Veterans Benefits," the Mortgagee may declare the indebtedness hereby secured at
    once due and payable and may foreclose immediately or may exercise any other rights hereunder or
    take any other proper action as by law provided.

    TRANSFER OF THE PROPERTY: This loan may be declared immediately due and payable
    upon transfer of the property securing such loan to any transferee, unless the acceptability of the
    assumption of the loan is established pursuant to Section 3714 of Chapter 37, Title 38, United
    States Code.
    Arr authorized transfer ("assumption") of the property shall also be subject to additional covenants
    and agreements as set forth below:
             (a) ASSUMPTION FUNDING FEE: A fee equal to one half of one percent (0.50%) of the
    balance of this loan as of the date of transfer of the property shall be payable at the time of transfer
    to the loan holder or its authorized agent, as trustee for the Department of Veterans Affairs. If the
    assumer fails to pay this fee at the time of transfer, the fee shall constitute an additional debt to that
    already secured by this instrument, shall bear interest at the rate herein provided, and at the option
    of the payee of the indebtedness hereby secured or any transferee thereof, shall be immediately due
    and payable. This fee is automatically waived if the assumer is exempt under the provisions of 38
    U.S.C. 3729 (c).
            (b) ASSUMPTION PROCESSING CHARGE: Upon application for approval to allow
    assumption and transfer of this loan, a processing fee may be charged by the loan holder or its
    authorized agent for detem1ining the creditworthiness of the assumer and subsequently revising the
    holder's ownership records when an approved transfer is completed. The amount of this charge
    shall not exceed the maximum established by the Department of Veterans Affairs for a loan to
    which Section 3714 of Chapter 37, Title 38, United States Code applies.
            (c) ASSUMPTION INDEMNITY LIABILITY: If this obligation is assumed, then the
    assumer hereby agrees to assume all of the obligations of the veteran under the terms of the
    instruments creating and securing the loan. The assumer further agrees to indemnify the
    Department of Veterans Affairs to the extent of any claim payment arising from the guaranty or
    VA GUARANTEED LOAN AND ASSUMPTION POLICY RIDER
   ~ 53.22                                        Page 2 or 3
Case 6:19-bk-11430-MH              Doc 45-1 Filed 03/16/21 Entered 03/16/21 07:57:57          Desc
                                        Exhibits Page 21 of 37




       insurance of the indebtedness created by this instrument.               -
       IN WITNESS WHEREOF, Bmrnwer(s) has executed this V.A. Guaranteed Loan and Assumption
       Policy Rider.




       - BORROWER -       Michael      L    Williams - DATE -


                                            )2-/-;
                                           Williams - DATE -




    VA GUARANTEED LOAN AND ASSUMPTION POLICY RIDER
   §     53.22                                    Page 3 of 3
Case 6:19-bk-11430-MH   Doc 45-1 Filed 03/16/21 Entered 03/16/21 07:57:57   Desc
                             Exhibits Page 22 of 37




                    Exhibit
                                    2
Case 6:19-bk-11430-MH                Doc 45-1 Filed 03/16/21 Entered 03/16/21 07:57:57                                        Desc
                                          Exhibits Page 23 of 37




                                                           NOTE
                                                                                        wi11iamB
                                                                                        Loan Ii
                                                                                        MIN·
                                                                                        Cose i,:


  NOTICE: THIS LOAN IS NOT ASSUMABLE
  WITHOUT THE APPROVAL OF THE
  DEPARTMENT OF VETERANS AFFAIRS OR ITS
  AUTHORIZED AGENT.
    December l, 2017 I Carlsbad, California
                   [Dote)                                   [City]                                         [State]

                                   33320 Kil,oy Road, Temecula, CA 92592                               /
                                                     [Properly Address)

   I.   BORROWER'S PROMISE TO PAY                                                                  ;
           In return f'or a loan that I !lave recelved 1 I promise to pay U.S. $664, ooo .00 (this amount is callcLl
  "Principal"), plus h1teresl, to the order of the Lender. Tbe Lender is HomeBridge Financial Services,
  Inc .. I will make all payments under this Nole in the form of cash, check ot' money order.
           I understand that the Lender may transfer this Note. The Lender or anyone who takes this Note by transfer
  and who is entitled to receive payments under 1his Note Is called !he "Note Holder.11


  2. INTEREST
         Interest will be charged on unpaid principal unlil the full amounl of Principal has been paid. J will pay
  interest at a yearly rate of 3 • 7 5 0%.        !.

           The interest rate required by this Section 2 is the rate I will pay both before and after any default described
  in Section 6(B) of this Note.

  3. PAYMENTS
            (A) Time and Place of Payments
           I will pay principal and interest b;· making a payment every month,                       /
           I will make my monthly payment on the first day of each month be.ginning un February 1, 2 O18. I
  \Viii make these payments every month until l have paid all of the priricipal and interesl and nny other charges
  described below that J may owe under this Nole. Each inonthly p::iyment willj_e app!i~d as of its scllcdulcd tlue date
  and will be applied to interest before Prit1cipal. Jf, 011 January 1, 2 04 B", 1 stJJl owe amounts under this Note, I
  will pay those amounts in full 011 that date, wbicil is called the ''Maturity Date. 11
         I wil! make my monthly payments at 194 Wood Avenue South,                         9th floor,                Ieelin, NJ
  08830 or at a different place if required by the Note Holder.
            (B) Amount of Monthly Payments
            My monthly payment will be in the amount of U.S. $3,075.09,


  4. BORROWER'S RIGHT TO PRF.PA Y
            I have the right 10 make payments of Priocipal Hl any time before they are due. A payment of' Prlndpal only
  is known as a ''Prepayment. When I make a Prepayment, I will tell the Note Hu Ider in writing that [ am doi1)g so. r
                               0




  MULTISTATE FIXED RAT( N0Tf.:-.8ia~le Fnm1ly-F~t111ie M:1e/.Fn-tldic 1\-lnr UNIFORM INSTRUMF.NT
  ,@iii -                                              l'ag_l! [ of 4                        ~·orm 3200 l/01 Mo<l1li~<l for VA
Case 6:19-bk-11430-MH                  Doc 45-1 Filed 03/16/21 Entered 03/16/21 07:57:57                                          Desc
                                            Exhibits Page 24 of 37




   may not designate a payment as a Prepaymem if I have not made a!J the mondtly payments due under the Note.
            f may make a full Prepayment or partial Prepayments without paying a Prepayment chijrg,e. A partial
   Prepayment must he in an amount not less than the next monthly principal payment or$ 1001 whichever is less. Th~
   Note Holder will use my Prepayments to reduce the amounl of Principal thal I ·owe under this Note. However, the
                                                                                                                     -
   Note Holder may apply my Prepayment to the accrued and ,mpaid interest on the Prepayment amount, before
   applying my Propayment to reduce the Principal amoum of the Note. A full Prepayment will be credited on the dale
   received by tl1e Note Holder and no interest will be charged after that date, A partial Prepayment will be credited by
   the next payment due date or30 days after the Prepayment is recejvcd by the Note Holder, whichevt:r is earlier. [fl
   make a partial Prepayment, there will be no changes in the due date or in the amount of my monthly payment un les.s
   the Nore Holder agrees in writing to those changes.

   5, LOAN CHARGES
             Ifa law 1 which applies to this loan and which sets maximum Joan charges, is finally interpreted so that the
   interest or other Joan charges collected or to be collected in connectiOn with this loa11 exceed lhc permitted limits,
   then: (a) any such loan charge shall be reduced by the amount necessmy to reduce Che charge to the permi11ed limit;
   and (b) any sums already collected from me which exceeded permitted limits will be refunded lo me. The Note
   Holder may choose to make this refund by reducing the Principal I owe under this Note or by making a direct
   payment to me. If a refund reduces Principal, the reduction will 1,e treated as a partial Prepayment.                                 •

   6, BORROWER'S FAILURE TO PAY AS REQUIRED
             (A) Late Charge for Overdue Payments
            If the Note Holder has not received the full alllount of any monthly payment by che end of 15 calendar days
   afterthe date it is due, I wm pay a lale charge to the Note Holder, The amount of the charge will be 4. 000% ofmy
   overdue paymenL, unless such amouut exceeds the maximum amount allowed by applicable state law, in which case
   the Lender may collect the maximum amoum allowed by such IEiw. l will pay this late charge promptly but onl:,                  1



   once on each late payment.
            (B) Default
            lfl do nor pay the full amount of each monthly payment on the date it is due, I will be ill default.
            (C) Notice of Default
             If I am in default, the Note Holder may send me a written notice telling me that if I do not pay the overdue
   amount by a cerlain date, the Note Holder may require me to pay immediately the flill amount of Principal which
   has 11ot been paid and all (he interest that f owe on tha11:1111ount Thal d.:ite must be at least 30 days c1fler the date on
   which tl1c notice is mailed to me or delivered by other means.
            (D) No Waiver By Note Holder
            Even if, at a time when I am in default 1 lhc Note Holder does not require me to pay imniediarely in IUll as
   descrlbed above, the Note Holder will still have the right to do so if I am in default at a later time,
            (E) Payment of Note Holder's Costs and Expenses
            If the Note Holder has required me to pay immediately in full as described above, the Note Holder will
   have the right to be paid back by me for alJ of its costs and expenses in enforcitlg (his Note to the extent not
   prohibited by applicable law. Those expenses include, for example, reasonable attorneys' fees.

   7. GIVING OF NOTICES
            Unless applicable law requires a different method, any notice that must be given to me under this Note will
   be given by delivering it or by mailing it by first class mail to me at the Property Address above or at« different
   address ir ( give lhe Note Holder a notice of my different address.
            Any notice t11a1 must be given to the Note Holder under this Nott will be given by delivering it or by
   mailing it by /irst class mail to the Note Holder at the address stated in Section 3(A) above or at a different address if

   I\IULTISTATE FIXED llATJ:: NOTE--Single Family-l-'01111.ic Mne/FrcddJc M:a(' UNIFORM INSTHUl\:(f.NT
   ES1 -                                                      Puge 1 of 4                         Form 32{H) 1/UI \\foUiITcd for VA
Case 6:19-bk-11430-MH                     Doc 45-1 Filed 03/16/21 Entered 03/16/21 07:57:57                                             Desc
                                               Exhibits Page 25 of 37




  I am give!l a notice of that different a<ldress.


  8. OBLIGATIONS OF PERSONS UNDER THIS NOT£
                                                                                                                        -
           If more than one per5on signs this Note, each person is fully and personally obligated to hep all of the
  promises made in !his Note, including the promise lo pay the full amount owed. Any person who is n guanmtor,
  surety or endo1·scr of this Nore is also obligated to do these things. Any person who takes over lhese obligntions,
  including the obligations ofa guaramor, surety or emJor:-.er of this Not!!, is also obligated to keep all of the promises
  made in this Note. The Note Holder muy enforce its rights under this Note against each person individually or
  ag~inst ulJ orus together. This rneans that nny one ofus may be 1·equired Lo p<1y all of the amounts nwed umlcr this
  Note,

  9. WAIVERS
          I and any other person 1,vho has obligations under this Note waive the rights of Prescntnreut and Notice of
                                                                                                       or
  Dishonor. ''Presentment" means the right to require the Nole Holder to demand payment amounts due. '1Notice of'
  Dishonor" means the right to require the Note Holder to give notice to other persons tlrnt amounts due have not been
  paid.

  JO, UNIFORM SECURED NOTE
            This Note is a uniform instrument with Jim ired variations in some judsdictions. Jn 0:1<.ldition to the
  protections. given to the Note Holder under this Note, a Mortgage, Deed of Trnst or Security Deed (the "Sccmicy
  Instrument"), dated lhe same date as this Note 1 protects the Note Holder from possible losses which might result if-I
  do not keep the- promises which I make in this Note. That Security Instrumenl describes how and under wha1
  conditions I may be required to make immediate .payment in full of all amounts I owe under this Nole. Some of
  those conditions are described as follows:

                      lfnll or any pai1 of the Propeny OJ' any lmeresl in the Prope11y is sold or lramferred (or if
            Borrower i.~ not a nau11·al person und a beneficial intel'cst in Borrower is sold or tran;;ferre<l)
            without Lender's prior written c:ons~nt, Lende1· may require lmmcUiate payment in full of all sums
            secured l1y this Security Instrument. However, this option shall 1101 be exercised by Lender if s.ud1
            exerclsc is prohibited by Applicable Law,
                     If Lender exercises this option, Lender shall give Borrower notice of acceleJ'ation. Tht
            notice shall provide a period of not lc.ss than 30 days from 1he date the notice is given in
            accordance with Section 15 Wilhin which Borrower must pay all sums secured by this Security
            Instrument. If Borrower fails to pay these sums prior to the expiration or tbis period, Lender may
            invoke any remedies permitted by this Security Jnstrurneut without further notice or demand on
            Borrower.




  MllLTIST$TI~ flXED IU'll'. NOTE~-Singk Fmndy-l<:tm1ic Mi1c/l•hddie M»r lii\lJ,'Ol~M INSTRlll\.lENT
  E,I                                                   i'age .l (1( 4                           J•'orm J2UU I/Ill Modrfie<l Jur V..\
Case 6:19-bk-11430-MH                     Doc 45-1 Filed 03/16/21 Entered 03/16/21 07:57:57                                      Desc
                                               Exhibits Page 26 of 37




     WITNESS TH);i'llAND(S) AND SEAL(S) OF THE UNDERSIGNED.
                                                                                                                   -
          ~11rll
     • BORROWER -         Michael         L Williams




                                                                                                       /Sign Original Onll'}
     Mm1gage Loan Originator Wendy Schuster
     Nationwide Mortgage Licensing System and Registry lclentification Number-
     rvto1tgage Lorui Origination Company Welldle Corporation
     Nationwide Mot1gage Licensing Sysrnm and Regis11y Identification Number-




           Without llecou15e, Pav To l'he Order Of:


           ltomeBridBe Financial ~rvlces, In~.




 I\H}LTiSTATE FL'\:£D RATE NOTE-Smglc F::i1uily-Fanuie Muc/1:r<:ddie Mite UNIFOUM INSTHU1\.IENT
 @    -                               ,                J'agi: 4 of 4                       form 3200 1/01 1\tl11dilicd for V1\
Case 6:19-bk-11430-MH   Doc 45-1 Filed 03/16/21 Entered 03/16/21 07:57:57   Desc
                             Exhibits Page 27 of 37




                    Exhibit
                              ''3''
    Case 6:19-bk-11430-MH                   Doc 45-1 Filed 03/16/21 Entered 03/16/21 07:57:57                                       Desc
                                                 Exhibits Page 28 of 37
                                                                                           DOC# 2019-0147208
                                                                                          04/30/2019 09:59 AM Fees: $99.00
                                                                                          Page 1 of 1
                                                                                          Recorded in Official Records
                                                                                          County of Riverside
 RECORDING REQUESTED B Y : -                                                              Peter Aldana
                                                                                          Assessor-County Clerk-Recorder
 WHEN REcORDED MAIL TO:
 FIRST AMERICAN MORTGAGE SOLUTIONS                                                        **This document was electronically submitted
 1795 INTERNATIONAL WAY                                                                   to the County of Riverside for recording*"
 IDAHO FALLS. ID 8J.102                                                                   Receipted by: MARIA-
 PH. 208-528-9895
 CALIFORNIA
 COUNTY OF RIVERSIDE
 LOAN N O . : -




            CORPORATION ASSIGNMENT OF DEED OF TRUST
FOR VALUE RECEIVED. MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. ("MERS"), AS NOMINEE
FOR HOMEBRIDGE FINANCIAL SERVICES, lNC., ITS SUCCESSORS AND ASSIGNS. located at P.O. BOX 2026.
FLINT, MICHIGAN 48501-2026. Assignor. does hereby assign to NEWREZ LLC F/K/A NEW PENN FINANCIAL, LLC
D/B/A SHELLPOINT MORTGAGE SERVICING. located at 55 BEATTIE PLACE, SUITE 110, MS#Ol. GREENVILLE, SC
29601. Assignee. its successors and assigns. all its rights, title and interest in and to that certain Deed of Trust dated DECEMBER 01,
2017. executed by MICHAEL L WILLIAMS AND TAYLOR N WILLIAMS, HUSBAND AND WIFE AS COMMUNITY
PROPERTY WITH RIGHT OF SURVIVORSHIP. Trustor. to TICOR TITLE COMPANY OF CALIFORNIA. Trustee. for the
benefit of MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. ("MERS"), AS NOMINEE FOR
HOMEBRIDGE FINANCIAL SERVICES, INC., ITS SUCCESSORS AND ASSIGNS. Original Beneficiary. and recorded on
DECEMBER 07, 2017 as Instrument No 2017-0513398 in the official records of the County Recorders Office in and for the County
of RIVERSIDE. State of CALIFORNIA.
LEGAL DESCRIPTION: AS DESCRIBED IN SAID DEED OF TRUST REFERRE TO HEREIN
COMMONLY KNOWN AS: 33320 KILROY ROAD, TEMECULA, CA 92592
TOGETHER WITH all rights accrued or to accrue under said Deed of Trust.
IN WITNESS WHEREOF, the undersigned has caused this Instrument to be
MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.


                                                                   CYNTHIA MICHELLE BROCK VICE PRESIDENT
STATE OF SOUTH CAROLINA                    COUNTY OF GREENVILLE                ) ss.
On L~ ·     t 9, . t C\     . before me. CAITLIN SCOTT. personally appeared CYNTHIA MICHELLE BROCK known to me
to be the VICE PRESIDENT of MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. the corporation that
executed the instrument or the person who executed the instrument on behalf of said COIJX)ration. and ackno,vledged to me that such
     ration executed the same.                                                                     ,,,,11111111,,,,
                                                                                                  ,,,'\..\ scof'',,
                                                                                              l'o,''~\,\\~'..... ,. ,,,,,
CAITLIN SCOTT (COMMI SION EXP. 11/07/2027)                                                    ~~•o"'l'/IISS10.:i;-. -~
                                                                                           ....
NOTARYPUBLIC                                                                              /v.:_,,_c            tS           ·.. \
                                                                                          S :·~       't.'i-?1\oi1           : ;
                                                                                         ! :        ,,,011        !::!: ~
                                                                                          'i \                   rs'::~g
                                                                                           \ ·.~7"AR'I v':~·o·,;;/
                                                                                            ~,,.,,,,s.o·········~~
                                                                                                       llTH C.r ,....... . . .
                                                                                                  ,,,,,,,,111111111 1,,,,




                                                             Page 1 of I
                                                                                                      MERS PHONE: 1-888-679-6377
Case 6:19-bk-11430-MH   Doc 45-1 Filed 03/16/21 Entered 03/16/21 07:57:57   Desc
                             Exhibits Page 29 of 37




                    Exhibit
                                   4
           Case 6:19-bk-11430-MH                                         Doc 45-1 Filed 03/16/21 Entered 03/16/21 07:57:57                                                Desc
                                                                              Exhibits Page 30 of 37
                  Case 6:19-bk-11430,W.H                                                   Filed 02/25/19                Enter~ 02/25/19 12:29:57                  Desc


 Debtor i                    Michael L. Williams
                             FirsiN'ame' -                          - Middle Name
 Debtor 2
 {Spouse, if filing)                                                    Middle Name


 United States Bankruptcy Court for the:                      CENTRAL DISTRICT OF CALIFORNIA

 Case number                                                                                                                                                D    Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/8: Property                                                                                                                                          12/15
ln each category, separately list and describe items. List an asset only once. If an asset fits In more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, writ!? your name and case number (if known).
Answer every question.

rm             Describe Each Residence, Building, land, or other Re~I Estate You Own or Have a~_l.~~~r.~st In

1. Do you own or have any legal or equitable interest in any residence, building. land, or similar property?

   0   No. Go lo Part 2.

   ■ Yes. 'Where is the property?



 1.1                                                                            What is the property? Check all Iha! -ipply
        33320 Kilroy Road                                                         D     Single-lamily home                        Do not deduct secured claims or exemplions. Put
        Stree! adCress. ,f available. or other doscript,on                                                                        the amount of any secured claims on Schedule D:
                                                                                  D     Duplex or multl•unil building
                                                                                                                                  Credi/ors Who Have Claims Secured by Property.
                                                                                  □     Condominium or cooperative

                                                                                  D     Manufactured or mobile home
                                                                                                                                  Current value of the       Current va!ue of the
        Temecula                          CA        92592-0000                    D     Land                                      entire property?           portion you own?
        City                              Slate              ZIP Code             D     lnvestrnent property                      --~$~7~39~,368.00                 $739,368.00
                                                                                  D     Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                  D     Other                                     (such as fee simple, tenancy by the entireties, or
                                                                               Who has an Interest in the property? Check one     a me estate), If known.
                                                                                  D     Debtor 1 only
        Riverside                                                                 D     Debtor 2 only
        County                                                                    D     Debtor 1 and Debtor 2 only
                                                                                                                                  ■   Check if this is community property
                                                                                  ■     Al least one of the debtors and another       (see •'1S1Nc!,ons)

                                                                               Other information you wish to add about this item, such as local
                                                                               property Identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here ...........................................................................=>                     $739,368.00



Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle. also report it on Schedule G: Execulory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                  page 1
Software Cociyr1gh1 (c) , 996·2016 Best Case. LLC • www Mstc:ase c:01n                                                                                             Best Casa Bankruplcy
           Case 6:19-bk-11430-MH                                   Doc 45-1 Filed 03/16/21 Entered 03/16/21 07:57:57                                                   Desc
                                                                        Exhibits Page 31 of 37
                 Case 6:19-bk-11430,MH                                 Doc 1         Filed 02/25/19             Enteree 02/25/19 12:29:57                      Desc
                                                                                                                     60

 Debtor 1                   Michael L.._W=il~li~am=s_ _ _ _ _ _ _ __
                           f-Frst ·Na,;;e · ··                   Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Nama                       last Name

 United States Bankruptcy Court for the·

 Case number
 {if known)                                                                                                                                       D    Check if this is an
                                                                                                                                                       amended filing


Official Form 1060
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. !f more space
is needed, copy the Additional Page, fill It out, number the entries, and attach It to thfs form. On the top of any additional pages, write your name and case
number (lf known).
1, Do any creditors have claims secured by your property?

      D No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      ■ Yes. Fill in al! of the infonnation below.
@@IN List All Secured Claims
                                                                                                                Column A               Column B                 Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As       Amount of claim        Value of collateral      Unsecured
 much as possible, list the claims in alphabetical order according to the creditor's name.                      Do not deduct the      that supports this       portion
                                                                                                                value of collateral.   claim                    If any
fill Ally Financial                                   Describe the property that secures the claim:                 $37,914.00               $32,000.00              $5,914.00
         Creditor's Name
                                                      2018 Attitude Eclipse Toy hauler nfa
                                                      miles
         Attn: Bankruptcy Dept
                                                      As of the date you file, the claim is: Check all that
         Po Box 380901                                apply.
         Bloomington, MN 55438                        D Contingent
         Number. Street. City, Stale & Z,p Code       D Unliquidated
                                                      D Disputed
 Who owes the debt? Check one.                        Nature of lien. Check all that apply.
 ■ Debtor 1 only                                      D An agreement you made (such as mortgage or secured
                                                           car loan)
 D Debtor 2 only
 D Debtor 1 and Debtor 2 only                         D    Statutory lien (such as tax lien, mechanic's lien)
 D At least one of the debtors and another            D Judgment lien from a lawsuit
 D Check if this claim relates to a                   D Other (including a right to offset)
      community debt

                                  Opened
                                  02/17 Last '
                                  Active
 Date debt was incurred           12/19/18                     Last 4 digits of account nu.~m:::"::'::_'_=2=8::3::3::--==:--===-------------- _ _ __


m_Crumack Huseby                                      Describe the property that secures the claim:                  $1,400.00             $739,36~,QO_                   $0.00
        Creditors Name
                                                      33320 Kilroy Road Temecula, CA
                                                      92592 Riverside County
        25531 CommerCenter
                                                      As of   the date you file, the" claim is: Check an that
        Drive# 160                                    apply
        Lake Forest, CA 92630                         D Contingent
        Numbor. Streat, City, Stale & Zip Coda        □ Unliquidaled
                                                      D Disputed
 Who owes the debt? Ctieck one.                       Nature of lien. Ctieck all that apply.
 0   Debtor 1 only                                    ■ An agreement you mi3de {such as mortgage or secured
 D Debtor 2 only                                           car loan)
 D Debtor 1 and Debtor 2 only                         D Statutory lien (such as tax lien, mechanic's lien)
 ■ Al least one of the debtors and another            D Judgment lien from a lawsuit



Official Form 106D                                   Schedule D: Creditors Who Have Claims Secured by Property                                                        page 1 of 5
Software Copyright jc) 1996,201 B Best Case. LLC • v11.vw.bestcase.com                                                                                          Best Case Bankruptcy
           Case 6:19-bk-11430-MH                                           Doc 45-1 Filed 03/16/21 Entered 03/16/21 07:57:57                                               Desc
                                                                                Exhibits Page 32 of 37
                Case 6:19-bk-11430J.4H                                         Doc 1 Filed 02/25/19 Enteres 02/25/19 12:29:57                                       Desc
                                                                               Main Document    Page 21 of 60
    Debtor 1 Michael L. Williams                                                                                              Case number (11 known)
                First Name                      ·   Middle Nama                        Last Name



    ■ Check tf this claim relates to a                        ■
        community debt
                                                                  Other (including a right to or.set)
                                                                                                        -HOA
                                                                                                          -----------------
    Date debt was Incurred                                              Last 4 digits of account number


: _ : Lincoln Automotive Fin
 23                                                           Describe the property that secures the claim:                           $14,994.00       $30,741.00              $0.00
    ! Svc
1




          Cred,tor's Name                                     2018 Ford Explorer 12900 miles
          aka Ford Motor Credit                               No equity; leased vehicle
          Attn: Bankruptcy
                                                             As of the date you file, the claim is: Checi,; all thal
          Po Box 542000                                       apply
          Omaha, NE 68154                                     D Contingent
          Number, Street,   C,ty, State & Zip CO<:le          D Unliquidated
                                                              D Dispuled
    Who owes the debt? Check one.                             Nature of lien, Check all that apply_
    D Debtor 1 only                                           ■ An agreement you made (such as mortgage or secured
    D Debtor 2 only                                                car loan)
    0 Debtor 1 and Debtor 2 on\y                              D Statutory lien {such as lax lien, mechanic's lien)
    ■ At least one of the debtors and another                 D Judgment lien from a lawsuit
    ■ Check If this claim relates to a                        ■ Other (lncluding a right to offset)      Leased vehicle
        community debt


                                    Opened
                                    01/18 Last
                                    Active
    Date debt was Incurred          1/09119                             Last 4 digits of account number         0550


~ New Rez Financial                                           Describe the property that secures the claim:                   --~~5_2,820.00 _                                 $0.00
          Creditor's Name
                                                             T ··--·       •

                                                             1 33320 Kilroy Road Temecula, CA
                                                                                                                   -   --,

                                                                                                                          i
                                                             !92592 Riverside County                                      I

          PO Box 10826
                                                              As of    the date you file, the claim is: Check an   lha1
          Greenville, SC                                      apply
          29603-0826                                          D Contingent
         Numoer, Sireet, C,ty. State & Z,p Code               D Unliquidated
                                                              D DispLJted
    Who owes the debt?          Check     one.                Nature of lien. Check all that apply.
    0 Debtor 1 only                                           ■ An agreement you made (such as mortgage or secured
    D Debtor 2 only                                                car loan)
    D Debtor 1 and Debtor 2 only                              D Statutory lien (such as tax lien, mechanic's lien)
    ■ At least one of the debtors and another                 D Judgment lien from a lawsuit
    ■ Check if thls claim rolates to a                        ■ Other (including a right to offset)
        community debt                                                                                  -1st
                                                                                                          - TD
                                                                                                             ----------
    Date debt was Incurred                                             Last 4 digits of account number


[ill SCE Federal Credit U_nion                                Dcscrlbe the property that secures the claim:                                                             $2,514.00
         Creditor's Namo            -   --- -       ----·-
                                                             io12-Harley Davidson Road glide

         Attn: Bankruptcy Dept.
                                                             l 17000 miles
         P.O. Box 8017
                                                             -.o:s-ot the date you file, the claim is: Check all that
                                                              apply
         El Monte, CA 917_3_4_ _                              D Contingent
         Num?:aer. Street. City. Stato & Z•P Codo             D Unliquidated
                                                              D Disputed
    Who owes the debt? Check one                              Nature of lien. Check al! that apply.
    D Debtor 1 only                                           ■ An agreerre·nt you made {such as mortgage or sec1Jred
    D Debtor 2 only                                               car loan)
    D Debtor 1 and Debtor 2 only                              D Statutory lien (such as tax lien, mechanic's lien)

Official Form 106D                              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                              rage2of5
Software Copyngnt (cl 1996-20 16 Bes! Caso, LLC • www taostcriso.com                                                                                                Best Case Bankruptcy
          Case 6:19-bk-11430-MH                                      Doc 45-1 Filed 03/16/21 Entered 03/16/21 07:57:57                                          Desc
                                                                          Exhibits Page 33 of 37
               Case 6:19-bk-11430-MH                                   Doc 1 Filed 02/25/19 Enter-ee 02/25/19 12:29:57                                   Desc
                                                                       Main Document    Page 22 of 60
 Debtor 1 Michael L. Williams                                                                                      Case number (if known)
               Firs1 Name                   Middle Name                          Last Name



 ■   At least one of the debtors and another         D Judgment lien from a lawsuit
 D   Check If this claim relates to a                ■ Other (including a right to offset)        _M_o_t_o_rc-'yc_c_l_e________~ __________
     community debt

                                 Opened
                                 06/18 Last
                                 Active
 Date debt was incurred          1/01/19                          Last 4 digits of account   numb:_':_'_=0=0=0=1======--------

161 Syncb/Polaris Consumer                           Describe the property that secures the claim:                        $27,886.00        $30,000.00   - - - __iQ_.00 _
        Cre<litots Name                             '2017 Polaris Razor Jlta miles

        Attn: Bankruptcy                              -       - - - -~-~~~                       -~--
                                                     As of the date you file, the claim !s: Cnecit all :t>at
        Po Box 965060                                apply
        Orlando, FL 32896                            D Contingent
        Nurnller. Slfeet, City, State & Z,p Code     D Unliqu1dated
                                                     D Disputed
 Who owes the debt? Check one.                       Nature of lion. Check all that apply.

 ■ Debtor 1 only                                     ■ An agreement you made {such as mortgage or secured
 D Debtor 2 only                                            car loan)

 D Deblor 1 and Debtor 2 only                        D Statutory lien (such as tax lien, mechanic's lien)
 D At !east one of the debtors and another           D Judgment lien from a lawsuit
 D Check If this claim relates to a                  D Other (including a right to offset)
      community debt

                                 Opened
                                 03/17 Last
                                 Active
 Date debt was incurred          1/08/19
                                                                  Last 4 digits of   accou:_"':_"_:_":_m:_b:_e:_•_=8=8=2=4===--===----- - - - - - - - - - - - - - -

[vl Syncb/Suzuki Installment_                        Describe the property that secures the claim:                          $5,741.00        $5,740.00             $1.00
        Creditor's Name
                                                   j201-7 Suzuki RMZ 450 dirt bike n/a
                                                   Imiles
        Attn: Bankruptcy
                                                   'Asofthl! date you file, the claim         is: Check all that
        Po Box 965060                                apply
        Orlando, FL 32896                            D Contingent
        Numcer, Street. City, Sta!o & Z,p Code       D Unliquidated
                                                     D Disputed
 Who owes the debt? Check one                        Nature of lien. Check all !hat apply.
 ■ Debtor 1 only                                     ■    An agreement you made (sucti as mortgage or secured
 D Debtor 2 only                                           car loan)
 D Debtor 1 and Debtor 2 only                        D Sta1utory lien (such as tax lien. mechanic's lien)
 D At least one of the debtors and another           D Judgment lien from a lawsuit
 D Check If this claim relates to a                  D Other (including a right to offset)
      community debt


                                 Opened
                                 01/17 Last
                                 Active
 Date debt was Incurred          1/10/19
                                                             ._   l~~~ 4-d-19_11,_o_f_a_c_co~nt"__:_"_m_:_'_:_"_-=1=2=2=6======-------------------
[I[] True Sky Credit Union                          Describe the property that secures the clalm:                                           $9 049.00
       Creditor's Name
                                                   12013 H-;;~da           Accord -i 10,000 =~es
       Attn: Bankruptcy Dept
                                                    As of the date you file, the claim is: Check all that
        Po Box 26406                                apply
       Oklahoma City, OK 73126                      D     Contingent
       Num:ier, Streat, City, State & Zip Coda      0     Unllquldated


Official Form 106D                      Additional Page of         Schedule D: Creditors Who Have Claims Secured by Property                                   pagt: 3 nf 5
Software Copyrigh! (c) 1996-2018 Bos1 Coso. LLC • www.bestcase.com                                                                                       Bes\ Caso Bankruptcy
            Case 6:19-bk-11430-MH                                           Doc 45-1 Filed 03/16/21 Entered 03/16/21 07:57:57                                                                        Desc
                                                                                 Exhibits Page 34 of 37
                 Case 6:19-bk-11430..MH                                       Doc 1 Filed 02/25/19 Enter~ 02/25/19 12:29:57                                                                   Desc
                                                                              Main Document    Page 23 of 60
  Debtor 1 Michael L. Williams                                                                                                   Case number (,r known)
                 First Name                      Miaclle Name                              Last Name


                                                              D Disputed
 Who owes the debt? Check one.                                Nature of lion. Check all that apply.
  0     Debtor 1 only                                         ■ An agreement you made (swch as mortgage or secured
  D Debtor 2 only                                                     car loan)
  D Debtor 1 and Debtor 2 only                                D Statutory lien (such as tax lien. mechanic's lien)
  ■ At least one of the debtors and another                   D Judgment lien from a lawsuit
  ■ Check if this claim relates to a                          D Other (including a right to offset)
        community debt

                                     Opened
                                     01/18 Last
                                     Active
__:D::•::":___::d•:::":::'__:w::•::•__:;:_:"':_:":_:":_:':::d-=1:::2=:/:::1:::9:::/~1=8===---_:L:::•_:_:st 4 digits of account :_:"::_"m::_:_b:::"_-=0=2=0=4===:__::==-------

1o2 9-1 United States Senate                                                                                                                                                    $739,368.00              $0.00
' .       fCU                                _ __             Describe the property that secures the clalm:                                  $43,716.00
          Creditor's Name
                                                            133320 Kilroy Road Temecula, CA
                                                            j 92592        Riverside County
                                                            Asof··the date you file, the claim Is: Check a111hat
          2750 Eisenhower Ave                                 apply
          Alexandria, VA 22314                                D Contingent
          Number, Street, City. Sta!o & Zip Cocle             D Unliquidated
                                                              D Disputed
 Who owes the debt? Check one.                                Natura of lien. Check all that apply.

 ■      Debtor 1 only                                         D An agreement you made (such as mortgage or secured
                                                                      car loan)
 D Debtor 2 only
 D Debtor 1 and Debtor 2 only                                 D Statutory lien (such as tax lien. mechanic's Hen)
 D At least one of the debtors and another                    D Judgment lien from a lawsuit
 D Check if this claim relates to a                           ■   Other (incl·Jdmg a right to offset)             2nd TD
        community debt

                                     Opened
                                     01/17 Last
                                     Active
_o:_•__•_•_d.:_•__bt_w__•::_•_;___".:_'"::_"_':.:d~_.1:::2:::/2=:8::/:::1:::8:=-==----Last 4 digits of account number   0002

1
 2. 1   -I Wells Fargo Dealer                                                                                                               $60,620.00                          $46,514.00       $14,106.00
1-~       Services                   ____                   ~~~~(~e        the property that secures the claim:
          Credilor's Name
                                                              2017 Ford F350 6200 miles

          Attn: Bankruptcy
                                                              As of the date you file, the          claim Is: Checi<. all that
          Po Box 19657                                        apply
          Irvine, CA 92623                                    D Contingent
          Number. Slree!. C;ty. Stmo & Zip Codo               D Unliquidated
                                                              D Disputed
 Who owus the debt? Check one                                 Natura of Hon. Check all that apply.

 ■ Debtor 1 only                                              D An agreement you made (such as mortgage or secured
                                                                   car loan)
 D    Debtor 2 only
 D Debtor 1 and Debtor 2 only                                 D Statutory lien (such as tax lien, mechanic's lien)
 D Al least one of the debtors and another                    D Judgment lien from a lawsuit
 D Check If thfs claim relates to a                           ■   Other (including a right to offset)
        community debt

                                    Opened
                                    01/18 Last
                                    Active
 Date debt was       incurred 12{19(18                                  Last 4 digits    of account number              9696
 ----------====---
Official Form 106D                          Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                                            page 4 uf 5
Soltw11rn Ccpyright fc) 1996-2018 Best Case, LLC - www.bes\caso com                                                                                                                           Best Case Banh:ruptcy
           Case 6:19-bk-11430-MH                                  Doc 45-1 Filed 03/16/21 Entered 03/16/21 07:57:57                                          Desc
                                                                       Exhibits Page 35 of 37
                Case 6:19-bk-11430,./1;'1.H                          Doc 1 Filed 02/25/19 Enter-eel 02/25/19 12:29:57                                Desc
                                                                     Main Document    Page 24 of 60
  Debtor 1 Michael L. Willlams                                                                   Case number (,1 known)
               Fir5t Name                  Middle Name                   Last Namo




    Add the dollar value of your entries in Column A on this page. Write that number here:                       $873,836.00 I
    If this is the last page of your fonn, add the dollar value totals from all pages.
    Write that number here:                                                                                      $873,836.00

IRfufM List Others to Be Notified for a Debt That You Already Listed
 Use this page only If you have others to be notified about your bankruptcy for a debt that you already listed In Part 1. For example, If a collect!on agency Is
 trying to collect from you for a debt you owe to someone else, list the creditor In Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed In Part 1, fist the additional creditors here. If you do not have additional persons to be notified for any
 debts ln Part 1, do not fill out or submit this page.




Official Form 106D                     Additional Page of Schedule 0: Creditors Who Have Claims Secured by Property

Softwar!! Copyright {c) 1996-2018 Best Case. LLC • •.wffl bastcase com                                                                                BasI Case Bankruptcy
Case 6:19-bk-11430-MH   Doc 45-1 Filed 03/16/21 Entered 03/16/21 07:57:57   Desc
                             Exhibits Page 36 of 37




                    Exhibit
                                   5
   Case 6:19-bk-11430-MH                              Doc 45-1 Filed 03/16/21 Entered 03/16/21 07:57:57                                                  Desc
                                                           Exhibits Page 37 of 37


                                      ow aymen
                     Date Payment        wa,           Amount       Date Payment                    Suspense
        Amount Due     was Due      Applled(MoJYr.)    Received       Received     Suspense          Balance
                                                        $1,311.71      3/12/2019   $    1,311.71       $1,311.71
                                                        $1,379.90      3/19/2019   $    1,379.90       $2,691.61
         $3,935.09       3/1/2019                       $3,935.09      4/12/2019   $                   $2,691.61    BK Filed
         $3,935.09       4/1/2019                       $3,935.09       5/7/2019   $                   $2,691.61     2/25/2019 $3,935.09
         $3,935.09       5/1/2019                       $3,935.09      6/12/2019   $                   $2,691.61
         $3,935.09       6/1/2019                       $3,935.09      7/16/2019   $                   $2,691.61    ?CN
         $3,935.09       7/1/2019                       $3,935.09      8/14/2019   $                   $2,691.61      3/1/2020 $4,160.00
         $3,935.09       8/1/2019                       $3,935.09      9/11/2019   $                   $2,691.61      3/1/2021 $4,215.25
         $3,935.09       9/1/2019                       $3,935.09      10/8/2019   $                   $2,691.61
         $3,935.09      10/1/2019                       $3,935.09      11/5/2019   $                   $2,691.61
         $3,935.09      11/1/2019                       $3,935.09      12/5/2019   $                   $2,691.61    Forbearance 3/1/2020 thru 5/1/2020
         $3,935.09      12/1/2019                       $3,935.09      1/15/2020   $                   $2,691.61
         $3,935.09       1/1/2020                       $2,703.48       3/4/2020   $   (1,231.61)      $1,460.00
                                                        $1,231.61      3/31/2020   $    1,231.61       $2,691.61
         $3,935.09       2/1/2020                                                  $   (3,935.09)     ($1,243.48)
         $4,160.00       3/1/2020                                                  $   (4,160.00)    ($5,403.48)
         $4,160.00       4/1/2020                                                  $   (4,160.00)    ($9,563.48)
         $4,160.00       5/1/2020                                                  $   (4,160.00)   ($13,723.48)
         $4,160.00       6/1/2020                                                  $   (4,160.00)   ($17,883.48)
         $4,160.00       7/1/2020                                                  $   (4,160.00)   ($22,043.48)
         $4,160.00       8/1/2020                                                  $   (4,160.00)   ($26,203.48)
         $4,160.00       9/1/2020                                                  $   (4,160.00)   ($30,363.48)
         $4,160.00      10/1/2020                                                  $   (4,160.00)   ($34,523.48)
         $4,160.00      11/1/2020                                                  $   (4,160.00)   ($38,683.48)
         $4,160.00      12/1/2020                                                  $   (4,160.00)   ($42,843.48}
         $4,160.00       1/1/2021                                                  $   (4,160.00)   ($47,003.48)
         $4,160.00       2/1/2021                                                  $   (4,160.00)   ($51,163.48)
                                                                                   $                ($51,163.48)
Total   $97,141.08                                     $45,977.60
